               Case 19-11689-JTD           Doc 16     Filed 07/30/19      Page 1 of 71



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                    Chapter 11

THG Holdings LLC, et al.,                                Case No. 19-11689 (JTD)

                        Debtors.1                        Joint Administration Requested

                                                         Requested Hearing Date:
                                                         August 16, 2019
                                                         Requested Objection Deadline:
                                                         August 9, 2019 at 4:00 p.m. (ET)


                     DEBTORS’ MOTION FOR (I) AN ORDER
             PURSUANT TO SECTIONS 105, 363, 364, 365 AND 541 OF THE
       BANKRUPTCY CODE, BANKRUPTCY RULES 2002, 6004, 6006 AND 9007 AND
            DEL. BANKR. L.R. 2002-1 AND 6004-1 (A) APPROVING BIDDING
           PROCEDURES FOR THE SALE OF SUBSTANTIALLY ALL ASSETS
      OF THE DEBTORS; (B) APPROVING PROCEDURES FOR THE ASSUMPTION
               AND ASSIGNMENT OR REJECTION OF DESIGNATED
        EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (C) SCHEDULING
     THE AUCTION AND SALE HEARING; (D) APPROVING FORMS AND MANNER
      OF NOTICE OF RESPECTIVE DATES, TIMES, AND PLACES IN CONNECTION
         THEREWITH; AND (E) GRANTING RELATED RELIEF; (II) AN ORDER
     (A) APPROVING THE SALE OF THE DEBTORS’ ASSETS FREE AND CLEAR OF
          CLAIMS, LIENS, AND ENCUMBRANCES; AND (B) APPROVING THE
          ASSUMPTION AND ASSIGNMENT OR REJECTION OF EXECUTORY
    CONTRACTS AND UNEXPIRED LEASES; AND (III) CERTAIN RELATED RELIEF

        The above-captioned debtors and debtors in possession (the “Debtors”) hereby move (the

“Motion”) this Court (as defined below) for entry of an order, in the form attached hereto as

Exhibit A (the “Bidding Procedures Order”), (a) approving the bidding procedures (the “Bidding




1
 The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows:
THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True
Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a
True Health Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The
Debtors’ mailing address is 3803 Parkwood Blvd, Suite 400, Frisco, Texas 75034.
               Case 19-11689-JTD          Doc 16       Filed 07/30/19    Page 2 of 71



Procedures” attached as Exhibit 1 to the Bidding Procedures Order)2 in connection with the sale

of all or substantially all of the Debtors’ assets (the “Purchased Assets”), by which the Debtors

will solicit and select the highest or otherwise best offer for the purchase of the Purchased Assets

and assumption of the Assumed Liabilities; (b) approving various forms and the manner of

notice of respective dates, times and places in connection therewith; (c) approving procedures for

the assumption and assignment or rejection of designated executory contracts and unexpired

leases (the “Assignment and Rejection Procedures”); (d) scheduling the auction (the “Auction”)

and the date and time of the hearing to approve the sale (the “Sale Hearing”) of the Purchased

Assets and assumption of certain liabilities of the Debtors (the “Assumed Liabilities”); (e)

authorizing the Debtors to (i) potentially designate a Stalking Horse Bidder (as defined below) in

the Debtors’ business judgment (upon consultation with (i) the DIP Lenders; (ii) the

Subordinated Lenders; and (iii) any official committee of unsecured creditors appointed by the

Office of the United States Trustee (a “Committee,” and together with the DIP Lenders and the

Subordinated Lenders, the “Consultation Parties”)) and, upon such designation and consultation

with the Consultation Parties, seek Bankruptcy Court approval of any Bid Protections (as defined

below) on an emergency basis; and (f) granting related relief.

        The Debtors further request that, at the Sale Hearing, this Court enter an order (the “Sale

Order”), the proposed form of which will be filed before the Sale Hearing, (i) authorizing the

Sale of the Purchased Assets (the “Sale”) free and clear of all liens, claims, interests and other

encumbrances (collectively, “Encumbrances”); (ii) authorizing the assumption and assignment of

certain executory contracts and unexpired leases; and (iii) granting related relief. In support of

this Motion, the Debtors rely upon and incorporates by reference the Declaration of Clifford A.

2
  Capitalized terms that are not otherwise defined herein shall have the meanings given to such terms in
the Bidding Procedures or the DIP Motion, as applicable.

                                                   2
               Case 19-11689-JTD           Doc 16       Filed 07/30/19    Page 3 of 71



Zucker in Support of First Day Relief (the “First Day Declaration”), which was filed

contemporaneously with this Motion.

        As discussed herein, the Debtors propose the following timeline for conducting the Sale

process:

Event                                                                               Deadline
Bidding Procedures Hearing…….……………………….……………..                                   August [16], 2019
Bid Deadline ……………………………………………………………                                            September 13, 2019
Sale Objection Deadline………………………………………………...                                    September 13, 2019
Assignment Objection Deadline………………………………………..                                  September 13, 2019
Auction………………………………………………………………….                                               September 17, 2019
Sale Hearing (no later than)……………………………………………..                                 September 20, 2019
Deadline to Close Proposed Sale Transaction (no later than)…………..               September 30, 2019


                                  JURISDICTION AND VENUE

        1.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February 29, 2012. This matter is a core proceeding within the meaning of 28 U.S.C.

§ 157(b)(2), and the Court may enter a final order consistent with Article III of the United States

Constitution.3 Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

        2.      The statutory predicates for the relief sought herein are sections 105, 363, 364,

365, and 541 of title 11 of the United States Code (the “Bankruptcy Code”), Rules 2002, 6004,

6006 and 9007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and
3
  Pursuant to Local Rule 9013-1(f), the Debtors hereby confirm their consent to entry of a final order by
this Court in connection with this Motion if it is later determined that this Court, absent consent of the
parties, cannot enter final orders or judgments consistent with Article III of the United States
Constitution.

                                                    3
              Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 4 of 71



Rules 2002-1 and 6004-1 of the Local Rules of Bankruptcy Practice and Procedure of the United

States Bankruptcy Court for the District of Delaware (the “Local Rules”).

                                        BACKGROUND

       3.      On July 30, 2019 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under chapter 11 of the Bankruptcy Code thereby commencing these cases (the “Chapter

11 Cases”). The Debtors continue to operate their businesses as debtors in possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code. No party has requested the appointment

of a trustee or examiner and no Committee has been appointed in these Chapter 11 Cases.

       4.      Founded in 2014, the Debtors are one of the largest independent providers of

laboratory management and diagnostic services in the United States.          The Debtors operate

accredited, full-service clinical laboratories that offer comprehensive testing for biomarkers that

can indicate risk for cardiovascular disease, diabetes, autoimmune disorders, cancer, and other

diseases and health testing services. By utilizing the Debtors’ services, physicians can offer

patients a personalized overview of risk factors and assistance from clinical health consultants to

promote healthy, longer-lasting lifestyles. The Debtors’ mission is to be the leading preventative

healthcare company, providing best-in class diagnostic testing with robust complementary

disease management services to help prevent the progression of chronic disease.

       5.      The Debtors offer what they believe may be the most comprehensive test of

biomarkers for cardiovascular, diabetes, and related diseases currently available in the industry.

The Debtors offer more than 400+ tests and have handled over 1,525,000 patient samples. The

Debtors currently run about 1,370 samples daily through their two facilities. The Debtors’

maintain state of the art laboratory facilities that are strategically located to allow for rapid

turnaround times and strong customer base. The Debtors’ primary operations are located in


                                                 4
               Case 19-11689-JTD        Doc 16       Filed 07/30/19   Page 5 of 71



Richmond, Virginia, which includes a 109,000 square foot facility built in 2013 consisting of

52,000 square feet for testing plus offices for billing, research and development, and other

administrative functions. The Debtors also maintain a second laboratory in Frisco, Texas, which

is a 7,000 square foot facility and includes 5,000 square feet for testing. From these two

facilities, the Debtors serve approximately 1,250 physician offices located in 46 states plus the

District of Columbia. The advanced testing offered by the Debtors provides a far broader and

deeper picture of patient health than traditional testing. In addition, the Debtors offer an online

patient portal that provides interactive reports, live coaching help, patient engagement videos,

and lifestyle tracking tools.

       Events Preceding the Chapter 11 Cases

       6.      Several factors have negatively impacted the Debtors’ financial position and

liquidity constraints. On or around May 25, 2017, the Centers for Medicare and Medicaid

Services (“CMS”) instituted a 100 percent hold on all Medicare payments to True Health

Diagnostics LLC (“THD”) without notice, limiting the Debtors’ ability to fund their retail lab

business. Medicare payments account for a significant portion of the Debtors’ total cash receipts.

THD provided a rebuttal statement to CMS on or around June 5, 2017.

       7.      Approximately one month later, on or around June 23, 2017, CMS reduced its

holdback from 100 percent to 35 percent of all Medicare payments. Even with the reduced

suspension, however, the Debtors were forced to seek outside funding to sustain their operations.

The Debtors estimate approximately $21 million in receivables have been held back by Medicare

since May 2017.

       8.      On or about June 13, 2019, CMS imposed a new 100 percent hold on all Medicare

payments to THD. In response, THD sought emergency injunctive relief against CMS in the


                                                 5
              Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 6 of 71



United States District Court for the Eastern District of Texas. Although THD initially was

successful in obtaining a temporary restraining order against CMS to preclude CMS from

imposing the 100 percent holdback, on July 22, 2019 the District Court denied THD a

preliminary injunction and dismissed the action for lack of subject matter jurisdiction. The

continued suspension of all Medicare payments to THD has resulted in irreparable damage to the

Debtors’ liquidity and their businesses. Consequently, the Debtors were forced to file for

Chapter 11 bankruptcy protection before this Court.

                                The Decision to File Chapter 11

       9.      The Debtors ultimately concluded that given the significant challenges in

achieving positive free cash flows in the near term, the businesses were unlikely to be viable on a

stand-alone basis absent a strategic transaction or a restructuring of its debt. Thus, on July 25,

2019, the Debtors engaged SSG Advisors, LLC (“SSG”) as the Debtors’ investment banker

during the Chapter 11 Cases, subject to Court approval.

       10.     The Debtors are running an extensive marketing process. With the Debtors’

retention of SSG, whose marketing strategy will include reengaging parties who previously

showed interest in the Purchased Assets in addition to new potential buyers, the Debtors are

hopeful that such efforts will result in securing a purchaser of the Debtors’ assets and possible

stalking horse bidder. Thus, the Bidding Procedures together with the Bidding Procedures

Order, contemplate an open auction, and provide the Debtors with the option, but not a

requirement, to enter into a stalking horse bid and designate a stalking horse purchaser in the

Debtors’ business judgment (after consultation with the Consultation Parties), as more fully set

forth below. This optionality will allow the Debtors to continue to work toward securing a




                                                 6
                   Case 19-11689-JTD        Doc 16       Filed 07/30/19   Page 7 of 71



stalking horse bid as a backstop to the Sale process, while enabling the process to proceed as

efficiently and economically as possible.

                                        RELIEF REQUESTED

A.     Bidding Procedures Order

       11.         By this Motion, the Debtors seek entry of the Bidding Procedures Order: (i)

approving the Bidding Procedures; (ii) approving various forms and the manner of notice of

respective dates, times and places in connection therewith; (iii) establishing the Assumption and

Rejection Procedures; (iv) authorizing the Debtors to designate a Stalking Horse Bidder in the

Debtors’ business judgment (upon consultation with the Consultation Parties) and seek expedited

Bankruptcy Court approval of any Bid Protections (as defined below); (v) approving the Bid

Protections; and (iv) scheduling the Auction and a Sale Hearing.

       12.         Additionally, by this Motion, the Debtors further request that, at the Sale Hearing,

the Court enter the Sale Order.

             (i)          The Bidding Procedures

       13.         To maximize the value of the Purchased Assets for the benefit of the Debtors’

estates and stakeholders, the Debtors seek to implement a competitive bidding process. As

described more fully in the Bidding Procedures and the Bidding Procedures Order, the Debtors

seek approval to sell the Purchased Assets to a Qualified Bidder that makes the highest or

otherwise best offer for the Purchased Assets. The Debtors request that competing bids for the

Purchased Assets be governed by the Bidding Procedures and Bidding Procedures Order,

including the submission of any Stalking Horse Bids (as defined below), which, among other

things, collectively establish:




                                                     7
              Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 8 of 71



                  the requirements that a Potential Bidder (other than a Stalking Horse Bidder)
                   must satisfy to be entitled to participate in the bidding process and become a
                   Qualified Bidder (see Bid Proc., at Article III);

                  the requirements for a Potential Bidder to submit a Stalking Horse Bid;

                  the requirements for Qualified Bidders to submit bids and the method and
                   criteria by which such bids become Qualified Bids (see Bid Proc., at Articles
                   III-IV);

                  the deadline by which bids must be submitted (see Bid Proc., at Article II);

                  the procedures for conducting the Auction (see Bid Proc., at Articles VII);

                  the assumption and assignment procedures for executory contracts and
                   unexpired leases (see Bid Proc., at Article IX); and

                  various other matters relating to the sale process generally, the Sale Hearing,
                   return of any Good Faith Deposits, and designation of a Back-Up Bidder (see
                   Bid Proc., at Articles VIII-XII).

       14.     In addition, the Debtors seek the authority, subject to the terms of the Bidding

Procedures Order, to accept a stalking horse bid from a Potential Bidder (the “Stalking Horse

Bid”) and enter into a purchase agreement (the “Stalking Horse Purchase Agreement”) with such

Potential Bidder (the “Stalking Horse Bidder”) in the Debtors’ business judgment upon

consultation with the Consultation Parties. As is customary, to enable the Debtors to enter into a

Stalking Horse Purchase Agreement, the Debtors foresee that it may be necessary to afford a

Stalking Horse Bidder certain bid protections such as a break-up fee (“Break-Up Fee”) and

expense reimbursement (“Expense Reimbursement” and with the Break-Up Fee, the “Bid

Protections”). Therefore, the Debtors, upon the designation of a Stalking Horse, reserve the right

in their business judgment to seek Bankruptcy Court approval of any Bid Protections on an

expedited basis.




                                                 8
                Case 19-11689-JTD        Doc 16       Filed 07/30/19   Page 9 of 71



       15.      To the extent the Debtors designate a Stalking Horse Bidder (upon consultation

with the Consultation Parties), the Debtors shall, within two (2) days thereof, file a notice of such

determination with the Bankruptcy Court (the “Stalking Horse Bidder Notice”) and seek

Bankruptcy Court approval of any Bid Protections on an expedited basis. The Stalking Horse

Bidder Notice, if filed, shall also include a copy of the Stalking Horse Bidder’s Qualified Bidder

Purchase Agreement in form and substance reasonably acceptable to the DIP Lenders, which

competing Qualified Bidders must then use the Stalking Horse Bidder’s Qualified Bidder

Purchase Agreement as the basis to submit their Qualified Bids, and shall include modifications

to the bidding and auction procedures necessary to account for the Stalking Horse Bid.

       16.      The Debtors will select the highest or otherwise best Qualified Bid for

substantially all of the Purchased Assets (which may be the Stalking Horse Bid) to be the starting

bid at the Auction (the “Baseline Bid”) upon consultation with the Consultation Parties. In no

event shall any Qualified Bidder, other than a Stalking Horse Purchaser be entitled to any Bid

Protections.

       17.      The Bidding Procedures contain the following provisions, some of which are

required to be highlighted pursuant to Local Rule 6004-1(c), and which are more fully described

in the Bidding Procedures and the Bidding Procedures Order:4

             a. Provisions Governing Qualification of Bidders. In order to qualify to submit a
                Qualified Bid (as defined below) and participate in the Auction, each Potential
                Bidder must: (i) deliver to the Notice Parties the most current audited (if
                available) and the latest unaudited financial statements and/or such other financial
                information evidencing the Potential Bidder’s ability to (a) close the Sale within
                the time period prescribed in the Bidding Procedures Order and Form Purchase
                Agreement and (b) provide adequate assurance of future performance to
                counterparties to Transferred Contracts to be assumed and assigned to the

4
  These provisions are excerpted from the Bidding Procedures. However, to the extent of any
inconsistencies between this summary and the Bidding Procedures, the Bidding Procedures shall govern.

                                                  9
  Case 19-11689-JTD        Doc 16     Filed 07/30/19    Page 10 of 71



   Potential Bidder. In addition, if the Potential Bidder is an entity formed in whole
   or part for the purpose of acquiring all or part of the Purchased Assets, the
   Potential Bidder must deliver to the Notice Parties current audited (if available)
   and the latest unaudited financial statements and/or such other relevant financial
   information as may be requested by the Debtors of each equity holder of such
   Potential Bidder, which equity holders must also guarantee the obligations of
   such Potential Bidder on terms reasonably acceptable to the Debtors, evidencing
   the Potential Bidder’s ability to (x) close the Sale within the time period
   prescribed in the Bidding Procedures Order and Form Purchase Agreement (or
   Stalking Horse Bidder Purchase Agreement, as applicable) and (y) provide
   adequate assurance of future performance to counterparties to Transferred
   Contracts to be assumed and assigned to the Potential Bidder.

b. Provisions Governing Qualified Bids. To participate in the Auction, as set forth
   in Article IV of the Bidding Procedures, each Potential Bidder (other than a
   Stalking Horse Bidder) must submit a “Qualified Bid” to the Debtors by the Bid
   Deadline (as defined below) in accordance with the below requirements. A
   Potential Bidder’s adherence to the requirements listed below is in the Debtors’
   discretion (upon consultation with the Consultation Parties); provided, however,
   such requirements may be waived in the Debtors’ reasonable discretion (upon
   consultation with the Consultation Parties); provided, further, if the DIP Lenders
   submit a bid for all or any portion of the Purchased Assets, DIP Lenders shall no
   longer have consultation rights with the Debtors under the Bidding Procedures or
   the Bidding Procedures Order with respect to such Purchased Assets unless and
   until the DIP Lenders irrevocably revoke such bid. A Qualified Bid shall mean a
   bid submitted by a Qualified Bidder that:

          A. Is made in writing;

          B. Is submitted prior to the Bid Deadline;

          C. Designates which of the Purchased Assets the Qualified Bidder
             proposes to purchase;

          D. Designates which of the Assumed Liabilities the Qualified Bidder
             proposes to assume;

          E. Designates which of the Transferred Contracts the Qualified Bidder
             proposes to have assumed and assigned to it and which Transferred
             Contracts it wishes the Debtors to reject, if it is the Successful Bidder
             (as defined below), or the Debtors’ rights and interests therein sold and
             transferred, as the case may be;

          F. Includes a binding, definitive and fully executed asset purchase
             agreement which (a) shall be in form and substance substantially
             similar to the Form Purchase Agreement or Stalking Horse Bidder

                                    10
Case 19-11689-JTD     Doc 16     Filed 07/30/19     Page 11 of 71



        Purchase Agreement, as applicable, and marked to reflect only those
        changes required as a condition of such Qualified Bidder’s to closing
        the Sale, (b) except for a Stalking Horse Bidder, shall not contain any
        provisions entitling such Qualified Bidder to any break-up fee, expense
        reimbursement or other bid protections of any kind (c) waives the right
        to pursue a substantial contribution claim under 11 U.S.C. § 503 related
        in any way to the submission of the bid or participation in any auction,
        and (d) otherwise contains terms and conditions that are more favorable
        to the Debtors than those set forth in the Form Purchase Agreement or
        Stalking Horse Bidder Purchase Agreement, as applicable. An asset
        purchase agreement, together with its schedules and exhibits, submitted
        in accordance with these Bidding Procedures, shall be referred to herein
        as a “Qualified Bidder Purchase Agreement”.

     G. To the extent a bid is for assets that are subject to a Stalking Horse Bid,
        the value of the purchase price included in such bid must equal at least
        the value of the purchase price set forth in such Stalking Horse Bid plus
        the amount of the Bid Protections provided to such Stalking Horse
        Bidder, as set forth in the Stalking Horse Bidder Notice describing such
        Stalking Horse Bid, plus the Overbid Amount (as defined below);

     H. To the extent a prospective bidder is holding a perfected security
        interest in any of the Debtors’ assets, such prospective bidder may seek
        to credit bid all or a portion of its claims for its respective collateral
        (each such bid, a “Credit Bid”) in accordance with section 363(k) of
        title 11 of the United States Code (the “Bankruptcy Code”); provided,
        that, (i) a Credit Bid may only be applied to reduce the cash
        consideration for the Debtors’ assets in which the credit bidding party
        holds a perfected security interest; (ii) a Credit Bid must comply with,
        and shall be subject to, the terms of the DIP Orders;

     I. Unless a bid includes a Credit Bid, provides that the purchase price
        shall be paid in full in cash and/or non-cash consideration at the closing
        of the Sale; provided, however, that the value for such non-cash
        consideration shall be determined by the Debtors upon consultation
        with the Consultation Parties;

     J. Provides a good faith cash deposit (the “Good Faith Deposit”) equal to
        10% of the value of the Qualified Bidder’s total proposed purchase
        price. The Good Faith Deposit shall be paid by wire transfer to a
        segregated account at an escrow agent to be designated by the Debtors,
        pursuant to instructions to be provided upon request by a Qualified
        Bidder. The Debtors reserve the right to increase, decrease or waive
        the Good Faith Deposit for one or more Qualified Bidders upon
        consultation with the Consultation Parties. Such Qualified Bidder’s
        Qualified Bidder Purchase Agreement shall provide that the Good Faith

                               11
Case 19-11689-JTD     Doc 16     Filed 07/30/19     Page 12 of 71



        Deposit shall be forfeited to the Debtors in the event of a breach thereof
        (after giving effect to any applicable notice and cure periods) by such
        Qualified Bidder;

     K. Provides that such bid shall be open and irrevocable until the earlier of:

            1. such bid being determined by the Debtors not to be a Qualified
               Bid;

            2. if such bid is not chosen by the Debtors at the Auction to be the
               Successful Bid or Back-Up Bid (as each such term is defined
               below), the date of entry by the Bankruptcy Court of an order
               approving the Sale to another Qualified Bidder;

            3. if such bid is chosen by the Debtors to be the Successful Bid,
               the date which is the earlier to occur of: (i) the closing of the
               Sale to such Successful Bidder, and (ii) two days following the
               date the order approving the Sale to the Successful Bidder shall
               have become a final, non-appealable, order (“Final Order”);

            4. if such bid is chosen by the Debtors to be the Back-Up Bid, the
               date which is the earlier to occur of: (i) the date of closing on
               the Sale to the Successful Bidder, and (ii) twenty-five (25)
               Business Days following the date the order approving the Sale
               to the Successful Bidder shall have become a Final Order;
               provided, that if the Successful Bidder shall fail to close on its
               purchase of the Purchased Assets during the period set forth
               above, (x) the Back-Up Bid shall continue to remain open and
               irrevocable, (y) the Back-Up Bidder shall be deemed to be the
               Successful Bidder, and (z) it shall close on the Sale within ten
               (10) Business Days of becoming the Successful Bidder;

     L. (i) Includes an acknowledgement and representation that the Qualified
        Bidder has had an opportunity to conduct all due diligence regarding
        the Debtors’ assets prior to submitting its bid and that it has relied
        solely upon its own independent review,       investigation     and/or
        inspection of any documents and/or assets in making its bid, and
        (ii) confirms the Qualified Bidder’s completion of all due diligence
        required by such Qualified Bidder in connection with the Sale and does
        not include any due diligence contingencies;

     M. Does not contain any financing contingencies or any other
        contingencies not set forth in the Form Purchase Agreement or Stalking
        Horse Bidder Purchase Agreement, as applicable;



                               12
  Case 19-11689-JTD        Doc 16     Filed 07/30/19     Page 13 of 71



          N. Provides evidence of authorization and approval from such Qualified
             Bidder’s board of directors (or comparable governing body) evidencing
             the authority of the Qualified Bidder to make a binding and irrevocable
             Qualified Bid and to consummate the Sale if such Qualified Bidder is
             the Successful Bidder or Back-Up Bidder, as such bid may be improved
             prior to or at the Auction;

          O. Confirms that the Sale will be completed in accordance with the timing
             set forth in the Bidding Procedures Order;

          P. If the Qualified Bidder was formed in whole or part for the purpose of
             acquiring all or part of the Purchased Assets, provides evidence which
             is reasonably satisfactory to the Debtors, from each of the equity
             holders of such Qualified Bidder demonstrating that such Qualified
             Bidder has, or will have access to, the financial resources needed to
             consummate the Sale if it becomes the Successful Bidder, and that the
             use of such resources to consummate the Sale has been authorized and
             approved by such entity’s board of directors (or comparable governing
             body);

          Q. Certifies that the Qualified Bidder has not, and is not, engaged in any
             collusion with respect to its bid or the Sale; except that the Debtors may
             facilitate a submission of a Qualified Bid by one or more unrelated
             Qualified Bidders;

          R. Is not conditioned on the receipt of any third party approvals or
             consents (excluding required Bankruptcy Court approval and required
             governmental, licensing or regulatory approval or consent, if any) other
             than third party approvals or consents that are deemed reasonable, as
             determined by the Debtors upon consultation with the Consultation
             Parties; and

          S. Sets forth the representatives that are authorized to appear and act on
             behalf of such Qualified Bidder in connection with the proposed
             transaction and the Auction.

c. Modification of Bid and Auction Procedures. The Debtors are authorized to
   amend and modify these Bidding Procedures to impose additional terms and
   conditions on the proposed Auction and Sale of the Purchased Assets and
   assumption of the Assumed Liabilities (including the assumption and assignment
   of the Transferred Contracts), to account for any designation of a Stalking Horse
   Bidder, or to modify or eliminate any of the terms and conditions contained herein
   if, (i) in the Debtors’ reasonable business judgment (upon consultation with the
   Consultation Parties), such modifications would be in the best interest of the
   Debtor’s estate and promote an open and fair sale Auction and Sale process
   including with respect to any Stalking Horse Bid and (ii) such modifications

                                    13
  Case 19-11689-JTD         Doc 16     Filed 07/30/19     Page 14 of 71



   and/or additional terms and conditions are not materially inconsistent with the
   provisions of the Bidding Procedures Order. Notwithstanding anything herein to
   the contrary, the Debtors may consider and accept bids from a single Qualified
   Bidder or from multiple Qualified Bidders for less than all or substantially all of
   the Purchased Assets.

d. Closing with Alternative Backup Bidders. Following the close of the Auction,
   if the Successful Bidder fails to consummate the Sale, and such failure is the
   result of a breach by the Successful Bidder of its obligations under its Qualified
   Bidder Purchase Agreement, the Successful Bidder’s Good Faith Deposit shall be
   forfeited to the Debtors as liquidated damages in accordance with the terms of
   such agreement, and the Debtors shall have the right to pursue all of its rights and
   remedies against the Successful Bidder. If the Back-Up Bidder is later designated
   by the Debtors to be the Successful Bidder, the foregoing shall be read to apply to
   the Back-Up Bidder (and its guarantors, if any) in its capacity as the Successful
   Bidder.

e. Good Faith Deposits; Back-Up Bidder. The Debtors shall return the Good Faith
   Deposits (with interest thereon at the rate specified, if any, in the escrow
   agreement) of all Qualified Bidders, other than the Successful Bidder and the
   Back-Up Bidder, within five (5) Business Days following entry by the
   Bankruptcy Court of an order authorizing the Sale to the Successful Bidder.
   Subject to Article X, the Good Faith Deposit of the Successful Bidder (with any
   interest accrued thereon as specified in the escrow agreement) shall be applied to,
   and deducted from, the Successful Bidder’s obligations under the Successful Bid
   at the closing of the Sale. The Good Faith Deposit of the Back-Up Bidder shall
   be returned to the Back-Up Bidder (with any interest accrued thereon as specified
   in the escrow agreement) within five (5) Business Days following the date its bid
   is no longer required to be open and irrevocable as set forth in Article IV(I). If the
   Back-Up Bidder is subsequently designated by the Debtor as the Successful
   Bidder as a result of the failure of the Successful Bidder to close on the Sale
   within the time period set forth in Article IV(I), the Back-Up Bidder shall be
   deemed to be the Successful Bidder and the Debtor and the Back-Up Bidder shall
   close the Sale within ten (10) Business Days of the Back-Up Bidder becoming the
   Successful Bidder. Subject to Article X, the Good Faith Deposit of the Back-Up
   Bidder shall be held in escrow until such closing and applied (with any interest
   accrued thereon as specified in the escrow agreement) to its obligations at the
   closing of the Sale. The Debtors reserve all of its rights regarding the return of all
   Good Faith Deposits, and the failure by the Debtors to timely return any
   deposit(s) shall not serve as a claim for breach of any bid(s) or create any default
   in favor of any bidder(s).

f. Stalking Horse. As set forth in the Bidding Procedures and Bidding Procedures
   Order, the Debtors have the option to, but are not required to, designate a Stalking
   Horse Bidder in the Debtors’ business judgment upon consultation with
   Consultation Parties and upon such designation and consultation with the

                                     14
                Case 19-11689-JTD          Doc 16     Filed 07/30/19    Page 15 of 71



                    Consultation Parties, seek Bankruptcy Court approval of any Bid Protections on
                    an expedited basis. To the extent the Debtors designate a Stalking Horse Bidder
                    upon consultation with the Consultation Parties, the Debtors shall within two (2)
                    days thereof file the Stalking Horse Bidder Notice and seek Bankruptcy Court
                    approval of any Bid Protections on an emergency basis. The Stalking Horse
                    Bidder Notice, if filed, shall also include a copy of the Stalking Horse Bidder’s
                    Qualified Bidder Purchase Agreement, which competing Qualified Bidders must
                    then use the Stalking Horse Bidder’s Qualified Bidder Purchase Agreement as the
                    basis to submit their Qualified Bids, and shall include modifications to the
                    bidding and auction procedures necessary to account for the Stalking Horse Bid.
                    Notwithstanding that it may contain terms and conditions which may be
                    inconsistent with the above requirements for a Qualified Bid or other provisions
                    of the Bidding Procedures, if the Debtors accept a Stalking Horse Bid such
                    Stalking Horse Bid shall be deemed to constitute a Qualified Bid and such
                    Stalking Horse Bidder shall be deemed to be a Qualified Bidder.

             g. Provisions Governing the Auction. If the Debtors receive only one (1) Bid that
                is a Qualified Bid, the Debtors, in their business judgment upon consultation with
                the Consultation Parties, shall (i) notify all Potential Bidders and the Bankruptcy
                Court in writing that (a) the Auction is cancelled and (b) such Qualified Bid is the
                Successful Bid, and (ii) the Debtors shall seek authority at the Sale Hearing to
                consummate the Sale transactions with such Qualified Bidder contemplated by its
                Qualified Bidder Purchase Agreement. If the Debtors receive two (2) or more
                Qualified Bids, the Debtors will conduct an auction (the “Auction”).

             (ii)          Assumption and Assignment Procedures

       18.          The Debtors are seeking approval of the Assumption and Assignment Procedures

for notifying counterparties to executory contracts and unexpired leases of proposed Cure

Amounts (as defined below) with respect to those executory contracts and unexpired leases that

the Debtors propose to assume and assign to the Successful Bidder (the “Transferred Contracts”).

       19.          As soon as reasonably practicable after entry of the Bidding Procedures Order, the

Debtors will file a notice of potential assumption, assignment and/or transfer of the executory

contracts and unexpired leases listed therein (such list, the “Transferred Contract and Cure

Schedule”), substantially in the form attached as Exhibit A to the Notice of Proposed

(I) Assumption and Assignment of Designated Executory Contracts and Unexpired Leases

(II) Rejection of Contracts (the “Assignment and Rejection Notice”), attached as Exhibit 3 to the

                                                    15
             Case 19-11689-JTD         Doc 16    Filed 07/30/19     Page 16 of 71



Bidding Procedures Order, and serve such notice on all non-debtor parties to the Transferred

Contracts (the “Contract Counterparties”). The Assignment and Rejection Notice served on each

Contract Counterparty shall (i) identify each Transferred Contract; (ii) list the proposed cure

amounts, if any, that the Debtors believe must be paid to cure all defaults outstanding under each

Transferred Contract (the “Cure Amounts”) as of such date; (iii) include a statement that

assumption and assignment of such Transferred Contract is not required or guaranteed; and

(iv) inform such Contract Counterparty of the requirement to file any Assignment Objection

(defined below) by the Assignment Objection Deadline (as defined below). Service of the

Transferred Contract and Cure Schedule upon a Contract Counterparty does not constitute an

admission that a particular Transferred Contract is an executory contract or unexpired lease of

property, or confirm that the Debtor is required to assume and/or assign such Contract.

       20.     According to the Assignment and Rejection Notice, a Contract Counterparty must

file any objection to the Cure Amount or the assumption and assignment of such Transferred

Contract by September 17, 2019 (the “Assignment Objection Deadline”). In addition, if the

Successful Bidder or Back-Up Bidder, in accordance with the Bidding Procedures, identifies

additional executory contracts or unexpired leases that it wishes to add to the Transferred

Contracts and Cure Schedule (each an “Additional Contract”) (or wishes to remove a Transferred

Contract from the Transferred Contracts and Cure Schedule) and notifies the Debtors up to, but

no later than, September 30, 2019 (the “Closing Date”), the Debtors shall, within two (2)

calendar days of being informed of such a determination, send a supplemental Assignment and

Rejection Notice to the applicable Contract Counterparties to such executory contracts or

unexpired leases added or removed from the Transferred Contracts and Cure Schedule. To the

extent an executory contract or unexpired lease is not assumed and assigned to the Successful


                                                16
             Case 19-11689-JTD         Doc 16     Filed 07/30/19     Page 17 of 71



Bidder, the Debtors will, in their reasonable discretion, either reject such unassigned executory

contract or unexpired lease, or sell or transfer such unassigned executory contract or unexpired

lease to the extent permitted by applicable law. In no event will the Successful Bidder be

responsible for any unassigned executory contracts or unexpired leases.

       21.     The Debtors request that the Court require that any objections to the assumption

and assignment, or sale and transfer, of the Debtors’ rights and interests of and in any of the

Transferred Contracts (each, an “Assignment Objection”) must: (i) be made in writing and filed

on the docket no later than the Assignment Objection Deadline, (ii) state the basis of such

objection with specificity, including, without limitation, the Cure Amount alleged by such

Contract Counterparty, and include complete contact information for such Contract Counterparty

(including address, telephone number and email address), (iii) comply with the Bankruptcy

Code, the Bankruptcy Rules and the Local Bankruptcy Rules, and (iv) be served on the parties

set forth in the Bidding Procedures, so as to be actually received on or before 4:00 p.m.

(prevailing Eastern Time) on the Assignment Objection Deadline.

       22.     In addition, the Debtors request that objections from any Contract Counterparty to

an Additional Contract (an “Additional Assignment Objection”) must: (i) be made in writing and

filed on the docket no later than ten (10) calendar days after the Debtors have sent notice to such

Contract Counterparty of its intention to assume and assign or reject such Additional Contract (as

applicable, the “Additional Assignment Objection Deadline”), (ii) state the basis of such

objection with specificity, including, without limitation, the Cure Amount alleged by such

Contract Counterparty, and include contact information for such Contract Counterparty, (iii)

comply with the Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules, and

(iv) be served upon counsel to: (a) the Debtors and the United States Trustee (addresses for the


                                                17
                 Case 19-11689-JTD           Doc 16    Filed 07/30/19   Page 18 of 71



foregoing are set forth in the Bidding Procedures), and (b) the Successful Bidder, and the Back-

Up Bidder (addresses for the foregoing may be obtained from the Debtors’ counsel), so as to be

actually received on or before 4:00 p.m. (prevailing Eastern Time) on the Additional Assignment

Objection Deadline.

        23.       The Assignment and Rejection Notice shall also provide that Assignment

Objections, if any, will be heard at a hearing to be held (i) on September 20, 2019, or (ii) on such

other date, as the Debtors may designate prior to or after the Sale Hearing. Any supplemental

Assignment and Rejection Notice relating to an Additional Contract shall provide that Additional

Assignment Objections will be resolved at a hearing to be held by the Court (i) on or before five

(5) calendar days from the timely filing of the Additional Assignment Objection or (ii) such

other date designated by the Court.

        24.       At the Sale Hearing, the Debtors or the Successful Bidder shall (i) present

evidence necessary to demonstrate adequate assurance of future performance by the Successful

Bidder and (ii) request entry of an order approving the assumption and assignment of any or all

Transferred Contracts to be assumed and assigned to the Successful Bidder. For the foregoing

reasons, the Debtors believe that granting the relief requested herein is appropriate and in the

best interests of all parties-in-interest.

              (iii)      Scheduling and Notice

        25.       Pursuant to the DIP Loan Agreement, the Debtors are required to obtain entry of

the Bidding Procedures Order on or before August 24, 2019, or such later date as may be

consented to by the DIP Lenders, which order shall (i) establish the deadline for submission of

bids as September 13, 2019 (the “Bid Deadline”), (ii) fix the date of the Auction, if necessary, to

be no later than sixty (55) days after the Petition Date, or such later date as may be consented to


                                                      18
                Case 19-11689-JTD      Doc 16     Filed 07/30/19     Page 19 of 71



by the DIP Lenders, (iii) fix the date of the Sale Hearing to be no later than September 20, 2019,

and (iv) fix the date to obtain entry of an order approving the Sale (“Final Order”), or such later

date as may be consented to by the DIP Lenders. In addition, the DIP Loan Agreement requires

that the closing on the Sale is to occur no later than two (2) days after the entry of the Final

Order, or such later date as may be consented to by the DIP Lenders.

          26.   Given the Debtors’ marketing efforts, the proposed timeline is sufficient to

complete a fair and open sale process that will maximize the value received for the Purchased

Assets.     Due to the specialization of and regulatory requirements governing the Debtors’

industry, the most likely bidders are a focused group of specialized providers of healthcare

services. Thus, the marketing period contemplated by this Motion is designed to reach such

potential bidders quickly and maximize the value received for the Purchased Assets.

          27.   Notice of Sale Hearing. On the date the notice of this Motion is filed, the

Debtors will cause this Motion and all exhibits hereto, the Bidding Procedures and a copy of the

proposed Bidding Procedures Order, to be served upon (a) the United States Trustee for the

District of Delaware; (b) counsel to the Prepetition Lenders and DIP Lenders, Proskauer Rose

LLP, (c) counsel to the Subordinated Lenders, (d) the creditors listed on the Debtors’

consolidated list of thirty (30) largest unsecured creditors, as filed with the Debtors’ chapter 11

petitions; (e) all parties asserting a security interest in the Purchased Assets to the extent any

such interest is reasonably known to the Debtors; (f) various federal, state, county and city tax

and regulatory authorities; (g) all entities known to have expressed an interest in a transaction

with respect to the Purchased Assets or that have been identified by the Debtors or their advisors

as a potential purchaser of the Purchased Assets; (h) the United States Department of Health and

Human Services and the Centers for Medicare and Medicaid Services; (i) local, state and federal


                                                19
              Case 19-11689-JTD         Doc 16     Filed 07/30/19      Page 20 of 71



authorities and agencies that have issued licenses or permits to the Debtors with respect to the

operation and use of the Purchased Assets; (j) the contract counterparties whose contracts are

identified as being assigned; (k) all of the Debtors’ creditors, and (l) all parties requesting notice

pursuant to Bankruptcy Rule 2002 (collectively, the “Sale Notice Parties”).

       28.     Notice of Sale. Within three (3) days of the entry of the Bidding Procedures

Order, or as soon thereafter as practicable, the Debtors shall cause to be served, by first-class

mail, postage prepaid, a sale notice (the “Sale Notice”) setting forth, among other things, the

dates established for submission of Qualified Bids, the Auction and the Sale Hearing,

substantially in the form attached to the Bidding Procedures Order as Exhibit 2, upon the Sale

Notice Parties, provided that the Debtors shall not be required to serve the Sale Notice on the

patient claimants. Further, within three (3) days of the entry of the Bidding Procedures Order,

the Debtors will cause the Sale Notice to be published (with such reasonable modifications as are

necessary or appropriate for publication) on the claims and noticing agent website at

https://dm.epiq11.com/case/TrueHealth/info (the “Case Website”).

       29.     Post-Auction Supplement. Following the Auction, the Debtors will promptly

file with the Bankruptcy Court a supplement (the “Supplement”) that will inform the Bankruptcy

Court of the results of the Auction. The Supplement will identify the Successful Bidder as the

proposed purchaser of the Purchased Assets and attach (i) any revised proposed Sale Order

approving the Sale to the Successful Bidder, (ii) a copy of the Qualified Bidder Purchase

Agreement entered into by the Debtors and the Successful Bidder following the Auction, and

(iii) any additional information or documentation relevant to the Successful Bid.                The

Supplement will also identify the Back-Up Bidder and the Back-Up Bid. The Debtors will file

the Supplement on the docket for the Chapter 11 Cases as promptly as is reasonably practicable


                                                 20
              Case 19-11689-JTD         Doc 16     Filed 07/30/19     Page 21 of 71



prior to the Sale Hearing, but will not be required to serve the same on any parties-in-interest in

the Chapter 11 Cases.

C.     Sale Order

       30.     To ensure the Debtors are in compliance with the DIP Loan Agreement, and in

light of the Debtors’ limited liquidity, the Debtors request that this Court set the Sale Hearing for

a date that is not later than September 20, 2019. At the Sale Hearing, the Debtors intend to seek

entry of the Sale Order (A) approving the Sale free and clear of all Encumbrances, and (B)

authorizing the assumption and assignment of the Transferred Contracts, among other things.

Pursuant to the Sale Order, the Debtors will sell their assets free and clear of all Encumbrances to

the fullest extent possible pursuant to Bankruptcy Code section 363(f), including without

limitation, successor liability or similar theories (except for those Assumed Liabilities and

obligations expressly assumed by the Successful Bidder) and the Successful Bidder will be

protected from liability for and cannot be pursued for any claims owed by the Debtors. In

addition, the Sale Order will have findings that the Sale is not a fraudulent conveyance. The

Bidding Procedures provide proper and adequate notice for these and the other terms and

conditions of the bidding, Auction and Sale processes.

                              BASIS FOR RELIEF REQUESTED

A.     Approval of the Sale is Warranted under Bankruptcy Code Section 363(b) and the
       Bidding Procedures are Appropriate and in the Best Interests of the Debtors’
       Estates and their Creditors.

       31.     Section 363(b)(1) of the Bankruptcy Code provides that, “The trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

the estate. . . . “ 11 U.S.C. § 363(b)(1). Bankruptcy Code section 105(a) further provides, in




                                                 21
              Case 19-11689-JTD         Doc 16     Filed 07/30/19      Page 22 of 71



relevant part, that “[t]he court may issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. §105.

       32.     A debtor should be authorized to sell assets out of the ordinary course of business

pursuant to Bankruptcy Code section 363 if it demonstrates a sound business purpose for doing

so. See In re Federal Mogul Global, Inc., 293 B.R. 124, 126 (D. Del . 2003) (finding that a court

should approve a debtor’s use of assets outside ordinary course of business if debtor can

demonstrate a sound business justification for proposed transaction); see also In re Montgomery

Ward Holding Corp., 242 B.R.147, 154 (Bankr. D. Del. 1999) (finding that the debtor’s sound

business purpose justified its sale of the assets outside of the ordinary course of business).

       33.     Indeed, the paramount goal of a chapter 11 process is to maximize the proceeds

received by the estate. See Four B. Corp. v. Food Barn Stores, Inc. (In re Food Barn Stores,

Inc.), 107 F.3d 558, 564-65 (8th Cir. 1997) (“[A] primary objective of the [Bankruptcy] Code

[is] to enhance the value of the estate at hand.”); In re Abbotts Dairies of Pennsylvania, Inc., 788

F.2d 143, 149 (3d Cir. 1986) (noting the fairness and reasonableness of prices); Official Comm.

of Subordinated Bondholders v. Integrated Res., Inc. (In re Integrated Res., Inc.), 147 B.R. 650,

659 (S.D.N.Y. 1992) (“It is a well-established principle of bankruptcy law that the ...debtor’s

duty...is to obtain the highest price or greatest overall benefit possible for the estate.”) (quoting

Cello Bag Co. v. Champion Intl Corp. (In re Atlanta Packaging Prods., Inc.), 99 B.R. 124, 131

(Bankr. N.D. Ga. 1988)); In re Summit Global Logistics, Inc., No. 08-11566, 2008 WL 819934,

at *14 (Bankr. D.N.J. Mar. 26, 2008) (describing a proposed transaction as one that

“maximize[d] value and return to interested parties.”). To that end, courts have recognized that

procedures intended to enhance competitive bidding are consistent with the goal of maximizing

the value received by the estate of a debtor and therefore are appropriate. See Integrated, 147


                                                 22
              Case 19-11689-JTD         Doc 16      Filed 07/30/19     Page 23 of 71



B.R. at 659 (providing that such procedures “encourage bidding and to maximize the value of the

debtor’s assets.”); In re Fin. News Network Inc., 126 B.R. 152, 156 (S.D.N.Y. 1991) (“[C]ourt-

imposed rules for the disposition of assets [should] provide an adequate basis for comparison of

offers, and [should] provide for a fair and efficient resolution of bankrupt estate.”).

       34.     With this in mind, courts have deferred to a debtor’s business judgment in the

context of bidding and auction procedures. See In re Trans World Airlines Inc., No. 01-0056,

2001 WL 1820326, at *10 (Bankr. D. Del. Apr. 2, 2001) (“It is not the function of a bankruptcy

court to independently exercise a business judgment as to which proposal among competing

proposals should be adopted by the debtor in effecting a § 363(b) sale.”).

       35.     In exercising their fiduciary duties and in the sound exercise of the Debtors’

business judgment, the Debtors have determined that the Bidding Procedures are the most

appropriate method for encouraging competing bids that will maximize creditor recoveries and

that will ensure the value received for its assets is the highest and best the market can generate.

       36.     The Bidding Procedures provide a framework to facilitate and entertain bids for

the purchase of all or substantially all of the Debtors’ assets and, if such bids are received, to

conduct an Auction in an orderly yet competitive fashion, thereby encouraging bids that

maximize the value realized from a sale of the Purchased Assets. In particular, the Bidding

Procedures contemplate an open and fair auction process with minimum barriers to entry and

provide potential bidders with sufficient time to perform due diligence, and acquire the

information necessary to submit a timely and well-informed bid..

       37.     The Bidding Procedures provide the Debtors with an adequate opportunity to

consider competing bids and select the highest and best offer for the purchase of substantially all

the Debtors’ assets. The Debtors therefore believe that submitting the purchase of its assets to a


                                                  23
             Case 19-11689-JTD          Doc 16    Filed 07/30/19   Page 24 of 71



market-based test will ensure maximum recovery for all stakeholders. Accordingly, the Debtors

and their stakeholders can be assured that the consideration obtained will be fair and reasonable

and at or above market. In re Summit Global Logistics, 2008 WL 819934, at *14.

       38.    If the Debtors receive only one Qualified Bid, the Debtors will (i) notify all

Potential Bidders and the Bankruptcy Court in writing that (a) the Auction is cancelled and (b)

such Qualified Bid is the Successful Bid, and (ii) the Debtors shall seek authority at the Sale

Hearing to consummate the Sale transactions with such Qualified Bidder contemplated by its

Qualified Bidder Purchase Agreement.

       39.    Similar bidding, auction and notice procedures have been previously approved by

this Court in other chapter 11 cases. See, e.g., In re Achaogen, Inc., Case No. 19-10844 (BLS)

(Bankr. D. Del. May 1, 2019); In re Orexigen Therapeutics Inc., Case No. 18-10518 (KG)

(Bankr. D. Del. Apr. 23, 2018); In re Dendreon Corporation, Case No. 14-12515 (PJW) (Bankr.

D. Del. Dec. 17, 2014); In re Tuscany Int’l Holdings (U.S.A.) LTD., Case No. 14-10193 (KG)

(Bankr. D. Del. Mar. 21, 2014); In re Oncure Holdings, Inc., Case No. 13-11540 (KG) (Bankr.

D. Del. Jul. 24, 2013); In re Protostar Ltd., Case No. 09-12659 (MFW) (Bankr. D. Del. Aug. 24,

2009); In re Midway Games Inc., Case No. 09-10465 (KG) (Bankr. D. Del. June 3, 2009); In re

Intermet Corp., Case No. 08-11859 (KG) (Bankr. D. Del. May 12, 2009); In re VI Acquisition

Corp., Case No. 08-10623 (KG) (Bankr. D. Del Oct. 17, 2008); In re Linens Holding Co., Case

No. 08-10832 (CSS) (Bankr. D. Del May, 13, 2008); In re Global Home Products LLC, Case

No. 06-10340 (KG) (Bankr. D. Del May 4, 2006); In re Russell-Stanley Holdings, Inc., Case No.

05-12339 (MFW) (Bankr. D. Del. Sept. 9, 2005); In re Ultimate Elecs., Inc., Case No. 05-10104

(PJW) (Bankr. D. Del. Mar. 24, 2005).




                                                 24
              Case 19-11689-JTD              Doc 16    Filed 07/30/19    Page 25 of 71



        40.      In sum, the Debtors believe that the proposed Bidding Procedures create an

appropriate framework for expeditiously establishing that the Debtors are receiving the best and

highest offer for the Purchased Assets. Accordingly, the proposed Bidding Procedures are

reasonable, appropriate, and within the Debtors’ sound business judgment under the

circumstances.

B.      The Purchased Assets Should be Sold Free and Clear of Claims, Liens and
        Encumbrances Under 11 U.S.C. § 363(f).

        41.      In the interest of attracting the best offers, the Debtors request authorization to sell

the Purchased Assets free and clear of any and all liens, claims, encumbrances, and other

interests in accordance with section 363(f) of the Bankruptcy Code, with any such liens, claims,

encumbrances, and other interests attaching to the proceeds of the sale of the Purchased Assets

and distributed as provided for in a further order of the Bankruptcy Court.

        42.      Under section 363(f) of the Bankruptcy Code, a debtor may sell estate property

free and clear of liens, claims, encumbrances, and other interests if one of the following

conditions is satisfied:

                 i. applicable nonbankruptcy law permits sale of such property free and clear of
                 such interest;

                 ii. such entity consents;

                 iii. such interest is a lien and the price at which such property is to be sold is
                 greater than the aggregate value of all liens on such property;

                 iv. such interest is in bona fide dispute; or

                 v. such entity could be compelled, in a legal or equitable proceeding, to accept a
                 money satisfaction of such interest.

11 U.S.C. § 363(f). Because section 363(f) of the Bankruptcy Code is written in the disjunctive,

satisfaction of any one of its five requirements will suffice to permit the sale of the Purchased


                                                      25
              Case 19-11689-JTD        Doc 16     Filed 07/30/19     Page 26 of 71



Assets “free and clear” of liens, claims, encumbrances, and other interests. See, e.g., In re Dura

Automotive Sys., Inc., 2007 WL 7728109, at *6 n.32 (Bankr. D. Del. Aug. 15, 2007).

       43.     Furthermore, section 105(a) of the Bankruptcy Code grants the court broad

discretionary powers, providing that “[t]he Court may issue any order, process or judgment that

is necessary or appropriate to carry out the provisions” of the Bankruptcy Code. 11 U.S.C. §

105(a). This equitable power may be utilized to effectuate the provisions of section 363(f). See,

e.g., In re Trans World Airlines, Inc., 2001 WL 1820325, at *6-*7 (Bankr. D. Del. Mar. 27,

2001) (highlighting bankruptcy courts’ equitable authority to authorize sale of estate assets free

and clear).

       44.     The Debtors will demonstrate at the Sale Hearing that the sale satisfies the

requirements of section 363(f).     Accordingly, the Debtors request authorization to sell the

Purchased Assets free and clear of all liens, claims, encumbrances, and other interests.

C.     A Successful Bidder Should be Entitled to the Protections of Bankruptcy Code
       Section 363(m).

       45.     Pursuant to section 363(m) of the Bankruptcy Code, a good faith purchaser is one

who purchases assets for value, in good faith, and without notice of adverse claims. See In re

Abbotts Dairies of Pennsylvania, Inc., 788 F.2d 143, 147 (3d Cir. 1986); Miami Ctr. Ltd. P’ship

v. Bank of New York, 838 F.2d 1547, 1554 (11th Cir. 1988); In re Mark BellFurniture

Warehouse, Inc., 992 F.2d 7, 9 (1st Cir. 1993); In re Willemain v. Kivitz, 764 F.2d 1019, 1023

(4th Cir. 1985); In re Congoleum Corp., Case No. 03-51524, 2007 WL 1428477 (Bankr. D.N.J.

May 11, 2007); In re Temtechco, Inc., 1998 WL 887256, at *4 (D. Del. 1998).

       46.     As noted above, any asset purchase agreement executed by a Successful Bidder

will have been negotiated at arm’s-length and in good faith in accordance with the Bidding

Procedures and Bidding Procedures Order, with each of the parties represented by its own

                                                26
              Case 19-11689-JTD         Doc 16     Filed 07/30/19     Page 27 of 71



advisors and counsel. Accordingly, the Debtors request that the Sale Order include a provision

that any Successful Bidder for the Purchased Assets is a “good faith” purchaser within the

meaning of section 363(m) of the Bankruptcy Code. The Debtors maintain that providing the

Successful Bidders with such protection will ensure that the maximum price will be received by

the Debtors for the Purchased Assets.

D.     Assumption and Assignment of Certain Executory Contracts and Unexpired Leases
       Should be Authorized.

       47.     To enhance the value of the Debtors’ estates (by curtailing further administrative

liability and eliminating substantial rejection claims), the Debtors request authority under

section 365 of the Bankruptcy Code to assume and assign the executory contracts and/or

unexpired leases associated with the Purchased Assets to the Successful Bidder. The Debtors

further request that the Sale Order provide that the assigned executory contracts and/or unexpired

leases will be transferred to, and remain in full force and effect for the benefit of, the Successful

Bidder(s) notwithstanding any provisions in such assigned contracts and/or leases, including

those described in Bankruptcy Code sections 365(b)(2), (f)(1) and (f)(3), that prohibit such

assignments. In addition, the Debtors may reject executory contracts and unexpired leases in the

Sale Order or pursuant to another order of the Bankruptcy Court.

       48.     The Debtors may, subject to court approval, assume and assign or reject executory

contracts and unexpired leases under Bankruptcy Code section 365. 11 U.S.C. § 365(a). Courts

routinely approve motions to assume and assign or reject executory contracts or unexpired leases

upon a showing that a debtor’s decision to take such action will benefit the debtor’s estate and is

an exercise of sound business judgment. See, e.g., In re Achaogen, Inc., Case No. 19-10844

(BLS) (Bankr. D. Del. May 1, 2019); In re Orexigen Therapeutics Inc., Case No. 18-10518 (KG)

(Bankr. D. Del. Apr. 23, 2018); In re Fleming Co. Inc., 499 F.3d 300, 305 (3d Cir. 2007);

                                                 27
             Case 19-11689-JTD         Doc 16    Filed 07/30/19     Page 28 of 71



Cinicola v. Scharffeberger, 248 F.3d 110, 120 (3d Cir. 2001); L.R.S.C. Co. v. Rickel Home Ctrs.,

Inc. (In re Rickel Home Ctrs., Inc.), 209 F.3d 291, 298 (3d Cir. 2000); In re Market Square Inn,

Inc., 978 F.2d 116, 121 (3d Cir. 1992); Sharon Steel National Fuel Gas Distrib. Corp. (In re

Sharon Steel Corp.), 872 F.2d 36, 39-40 (3d Cir. 1989); In re NII Holdings, Inc., Case No. 14-

12611 (SCC) (Bankr. S.D.N.Y. Apr. 20, 2015); In re Delia’s, Inc., Case No. 14-23678 (RDD)

(Bankr. S.D.N.Y. Dec. 24, 2014); In re HQ Global Holdings, Inc., 290 B.R. 507, 511 (Bankr. D.

Del. 2003). The assumption and assignment of the executory contracts and/or unexpired leases

related to the Purchased Assets is an integral component of the Sale, without which the Sale

would not be a viable option.

       49.     Section 365(b)(1) of the Bankruptcy Code requires that, if there has been a default

in a debtor’s unexpired lease or executory contract, other than certain nonmonetary defaults as

set forth in the statute, such unexpired lease or executory contract may not be assumed unless, at

the time of the assumption, (i) such default is cured or there is adequate assurance that such

default will be cured, (ii) compensation or adequate assurance of compensation is provided for

any actual pecuniary loss resulting from such default and (iii) adequate assurance of future

performance under the lease is provided. 11 U.S.C. § 365(b)(1)(A)-(C).

       50.     The meaning of “adequate assurance of future performance” depends on the facts

and circumstances of each case, but should be given “practical, pragmatic construction.” EBG

Midtown South Corp. v. McLaren/Hart Env. Eng’ g Corp. (In re Sanshoe Worldwide), 139 B.R.

585, 593 (S.D.N.Y. 1992); see also In re Fleming Co. Inc., 499 F.3d 300, 305 (3d Cir. 2007);

Cinicola v. Scharffeberger, 248 F.3d 110, 120 (3d Cir. 2001).

       51.     As set forth above, pursuant to the terms of the proposed Bidding Procedures

Order, the Debtors will send the Assignment and Rejection Notice to all counterparties to the


                                                28
             Case 19-11689-JTD         Doc 16     Filed 07/30/19     Page 29 of 71



executory contracts and unexpired leases notifying such counterparties of the potential

assumption by the Debtors and assignment to the Successful Bidder of such contracts and/or

leases. The Assignment and Rejection Notice will also set forth the Cure Amount, if any, owing

for each such contracts and/or leases according to the Debtors’ books and records.

       52.     Counterparties to such contracts and/or leases will be given sufficient time (as set

forth herein and in the proposed Bidding Procedures Order) to object to the proposed Cure

Amounts, if any, set forth in the Assignment and Rejection Notice. If no objection is filed with

regard to a particular Cure Amount, such Cure Amount shall be binding on the Debtors, the

Successful Bidder(s) and the applicable non-Debtor counterparty. The payment of the Cure

Amounts specified in the Assignment and Rejection Notice (or a different amount, either agreed

to by the Debtors or resolved by this Court as a result of a timely-filed objection by the relevant

non-Debtor counterparty) will be in full and final satisfaction of all obligations to cure defaults

and compensate the counterparties for any pecuniary losses under the applicable executory

contract(s) and/or lease(s) pursuant to Bankruptcy Code section 365(b)(1), unless the Debtors

determine, before the Sale Hearing, that a particular lease or contract is not truly executory, and

does not need to be cured to transfer the Purchased Assets to the Successful Bidder.

       53.     Bankruptcy Code section 365(f)(2)(B) states that a debtor may assign its

unexpired leases and executory contracts if, inter alia, the assignee provides “adequate assurance

of future performance.” 11 U.S.C. § 365(f)(2)(B). If necessary, the Successful Bidder must

submit, among other things, written evidence of the ability to provide adequate assurance of

future performance under the applicable contracts or leases as set forth above and in the Bidding

Procedures Order. The affected non-Debtor counterparties will also be able to challenge the




                                                29
              Case 19-11689-JTD        Doc 16     Filed 07/30/19      Page 30 of 71



ability of the Successful Bidder to provide adequate assurance as provided in the Bidding

Procedures Order.

       54.       Any assumption and assignment of an assigned contract and/or lease will be

subject to all of the provisions of such contract and/or lease, to the extent required by applicable

law and in accordance with applicable provisions of the Bankruptcy Code.              The Bidding

Procedures are designed to ensure that any Successful Bidder is financially able and prepared to

undertake all of the relevant obligations under the assigned contracts and/or leases. The Debtors,

together with the relevant Successful Bidder, will establish, as necessary, at the Sale Hearing, the

requisite adequate assurance of future performance pursuant to Bankruptcy Code section 365

with respect to the potential assumption and assignment of the applicable assigned contracts

and/or leases. Consequently, assumption and assignment of the assigned executory contracts

and/or leases in connection with the Sale of the Purchased Assets is appropriate under the

circumstances.

E.     The Proposed Notice is Appropriate Under Bankruptcy Rule 2002 and Local Rule
       2002-1.

       55.       The notices contemplated by the Bidding Procedures give notice of the proposed

Sale including a disclosure of the time and place of an auction, the terms and conditions of the

Sale, and the deadline for filing any objections. The Debtors submit that the notice procedures

comply with Bankruptcy Rule 2002 and include information regarding the Bidding Procedures

necessary to enable interested bidders to participate in the Auction, and constitutes good and

adequate notice of the Bidding Procedures and the other components of the Auction. Therefore,

the Debtors respectfully request this Court approve the proposed notice procedures.

       56.       To reduce costs, the Debtors request relief from any requirement under

Bankruptcy Rule 2002 and Local Rule 2002-1 that would otherwise require the Sale Notice to be

                                                30
              Case 19-11689-JTD        Doc 16     Filed 07/30/19     Page 31 of 71



mailed to the approximately 300,000 current and former patients. Because of the significant cost

of printing and mailing the Sale Notice to this large group of potential claimants, and because the

patients will have received notice of this Motion, rather than mailing the Sale Notice to all

patients the Debtors propose to make the Sale Notice available to them in electronic format on

the Case Website, which can be reviewed online or downloaded and printed free of charge.

F.     Relief from Bankruptcy Rules 6004(h) and 6006(d) is Appropriate.

       57.     Under Bankruptcy Rule 6004(h), unless the court orders otherwise, all orders

authorizing the sale of property pursuant to section 363 of the Bankruptcy Code are

automatically stayed for fourteen days after entry of the order. Fed. R. Bankr. P. 6004(h). The

purpose of Bankruptcy Rule 6004(h) is to provide sufficient time for an objecting party to appeal

before the order is implemented. See Advisory Committee Notes to Fed. R. Bankr. P. 6004(h).

Similarly, Bankruptcy Rule 6006(d) stays all orders authorizing a debtor to assign an executory

contract or unexpired lease pursuant to section 365(f) of the Bankruptcy Code for fourteen days,

unless the court orders otherwise.

       58.     To preserve the value of the Debtors’ estates and limit the costs of administering

and preserving the Purchased Assets, it is critical that the Debtors close the Sale of the Purchased

Assets as soon as possible after all closing conditions have been met or waived. Accordingly,

the Debtors hereby request that the Court waive the fourteen-day stay periods under Bankruptcy

Rules 6004(h) and 6006(d).

                                            NOTICE

       59.     The Debtors have provided notice of this Motion to: (a) the United States Trustee

for the District of Delaware; (b) counsel to the Prepetition Lenders and DIP Lenders, (c) counsel

to the Subordinated Lenders, (d) the creditors listed on the Debtors’ consolidated list of thirty


                                                31
              Case 19-11689-JTD         Doc 16     Filed 07/30/19    Page 32 of 71



(30) largest unsecured creditors, as filed with the Debtors’ chapter 11 petitions; (e) all parties

asserting a security interest in the Purchased Assets to the extent any such interest is reasonably

known to the Debtors; (f) various federal, state, county and city tax and regulatory authorities;

(g) all entities known to have expressed an interest in a transaction with respect to the Purchased

Assets or that have been identified by the Debtors or their advisors as a potential purchaser of the

Purchased Assets; (h) the United States Department of Health and Human Services and the

Centers for Medicare and Medicaid Services; (i) local, state and federal authorities and agencies

that have issued licenses or permits to the Debtors with respect to the operation and use of the

Purchased Assets; (j) the contract counterparties whose contracts are identified as being

assigned; (k) all of the Debtors’ creditors, and (l) all parties requesting notice pursuant to

Bankruptcy Rule 2002. In light of the nature of the relief requested in this Motion, the Debtors

respectfully submit that no further notice is necessary.

                                         CONCLUSION

       WHEREFORE, the Debtors request this Court to enter the Bidding Procedures Order, the

Sale Order and further relief as the Court may deem just and appropriate.

July 30, 2019                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Wilmington, Delaware
                                    /s/
                                     Derek C. Abbott (No. 3376)
                                     Curtis S. Miller (No. 4583)
                                     Daniel B. Butz (No.4227)
                                     Tamara K. Mann (No. 5643)
                                     Matthew O. Talmo (No. 6333)
                                     Paige N. Topper (No. 6470)
                                     1201 North Market Street, 16th Floor
                                     P.O. Box 1347
                                     Wilmington, Delaware 19899-1347
                                     Tel.: (302) 658-9200
                                     Fax: (302) 658-3989
                                     dabbott@mnat.com
                                     cmiller@mnat.com

                                                 32
             Case 19-11689-JTD   Doc 16    Filed 07/30/19   Page 33 of 71



                             dbutz@mnat.com
                             tmann@mnat.com
                             mtalmo@mnat.com
                             ptopper@mnat.com

                             Proposed Counsel for Debtors and Debtors in Possession




12980015.6




                                          33
Case 19-11689-JTD   Doc 16   Filed 07/30/19   Page 34 of 71



                      EXHIBIT A

           Proposed Bidding Procedures Order
              Case 19-11689-JTD           Doc 16     Filed 07/30/19       Page 35 of 71



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                    Chapter 11

THG Holdings LLC, et al.,                                Case No. 19-11689 (JTD)

                        Debtors.1                        Joint Administration Requested

                                                         RE D.I. ______


      ORDER PURSUANT TO SECTIONS 105, 363, 364, 365 AND 541 OF THE
   BANKRUPTCY CODE, BANKRUPTCY RULES 2002, 6004, 6006 AND 9007 AND
  DEL. BANKR. L.R. 2002-1 AND 6004-1 (A) APPROVING BIDDING PROCEDURES
FOR THE SALE OF SUBSTANTIALLY ALL ASSETS OF DEBTORS; (B) APPROVING
  PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT, ASSIGNMENT OR
   REJECTION OF DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED
LEASES; (C) SCHEDULING THE AUCTION AND SALE HEARING; (D) APPROVING
    FORMS AND MANNER OF NOTICE OF RESPECTIVE DATES, TIMES, AND
 PLACES IN CONNECTION THEREWITH; AND (E) GRANTING RELATED RELIEF

        Upon the Debtors’ Motion for an Order Pursuant To Sections 105, 363, 364, 365 and

541 of the Bankruptcy Code, Bankruptcy Rules 2002, 6004, 6006 and 9007 and Del. Bankr. L.R.

2002-1 and 6004-1 (A) Approving Bidding Procedures for the Sale of Substantially All Assets of

Debtors; (B) Approving Procedures for the Assumption and Assignment, Assignment or

Rejection of Designated Executory Contracts and Unexpired Leases;(C) Scheduling the Auction

and Sale Hearing; (D) Approving Forms and Manner of Notice of Respective Dates, Times, and

Places in Connection Therewith; and (E) Granting Related Relief (the “Motion”);2 and the Court

having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

1
 The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows:
THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True
Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a
True Health Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The
Debtors’ mailing address is 3803 Parkwood Blvd, Suite 400, Frisco, Texas 75034.
2
 Capitalized terms used but not defined herein have the meanings given to such terms in the Motion or
Bidding Procedures (as defined below), as applicable.
              Case 19-11689-JTD        Doc 16       Filed 07/30/19   Page 36 of 71



Standing Order of Reference from the United States District Court for the District of Delaware

dated as of February 29, 2012; and the Court having found this matter is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2) and the Court may enter an order consistent with Article III of

the United States Constitution; and the Court having found that venue of this proceeding and the

Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and the Court having

considered the statements of counsel, the First Day Declaration, any objections raised, and the

evidence presented at the Bidding Procedures Hearing; and it appearing that the relief requested

in the Motion is reasonable and in the best interests of the Debtors’ bankruptcy estates, their

creditors and other parties in interest; and after due deliberation and sufficient cause appearing

therefor;

         IT IS HEREBY FOUND AND DETERMINED THAT:

         A.    The Debtors have articulated good and sufficient reasons for, and the best

interests of their estates, creditors, and other parties in interest will be served by the Court

granting the relief requested in the Motion to be approved pursuant to this Bidding Procedures

Order.

         B.    The Bidding Procedures enable the Debtors to maximize the value of their assets

for the benefit of all stakeholders and constitute a reasonable, sufficient, adequate and proper

means to provide potential competing bidders with an opportunity to submit bids, and are

reasonably calculated to enable the Debtors to pursue higher or otherwise better offers for the

Purchased Assets.

         C.    The Debtors’ option to accept a Stalking Horse Bid in the Debtors’ business

judgment (upon consultation with the Consultation Parties) and, upon such designation and after

consultation with the Consultation Parties, seek Bankruptcy Court approval of any Bid




                                                2
               Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 37 of 71



Protections on an expedited basis are reasonably calculated to enable the Debtors to further

maximize the value of its assets by providing the opportunity to set the floor for bids and

contributing to a robust auction process, for the benefit of the Debtors’ estates, creditors, and

other parties in interest.

        D.       The Debtors’ estates will suffer harm if the relief requested in the Motion to be

approved by this Bidding Procedures Order is not granted.

        E.       The Debtors have articulated good and sufficient reasons for, and the best

interests of their estates and stakeholders will be served by, the Court scheduling or fixing dates

pursuant to this Bidding Procedures Order for the (i) Bid Deadline (as defined below), (ii) Sale

Objection Deadline (as defined below), (iii) Auction, (iv) Assignment Objection Deadline, and

(v) Sale Hearing.

        F.       The Sale Notice and Assignment and Rejection Notice are reasonably calculated

to provide the Sale Notice Parties, the other Contract Counterparties, and other interested parties

with proper notice of the (i) Bidding Procedures, (ii) Auction, (iii) Assignment and Rejection

Procedures (including with respect to Cure Costs and the Assignment Objection Deadline), (iv)

Sale Hearing, and (v) Sale.

        G.       The Motion and this Bidding Procedures Order comply with all applicable

provisions of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules of Bankruptcy

Practice and Procedure for the United States Bankruptcy Court for the District of Delaware (the

“Local Rules”).

        H.       Due, sufficient and adequate notice of the relief granted herein has been given to

all parties in interest.




                                                  3
             Case 19-11689-JTD         Doc 16       Filed 07/30/19    Page 38 of 71



       IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

       1.      All formal and informal objections, if any, to the relief requested in the Motion

that have not been withdrawn, waived, or settled are overruled on the merits.

       2.      The Bidding Procedures, which are attached hereto as Exhibit 1 and incorporated

herein by reference, are hereby approved in all respects and shall govern all bidders and bids,

including those that may be submitted by Qualified Bidders at the Auction.

       3.      Qualified Bidders seeking to submit bids for the Purchased Assets must do so in

accordance with the terms of the Bidding Procedures and this Bidding Procedures Order.

       4.      The DIP Lenders are a Qualified Bidder and pursuant to section 363(k) of the

Bankruptcy Code, are authorized to submit a Credit Bid.

       5.      As set forth in the Bidding Procedures, the Debtors have the option, but are not

required to, designate a Stalking Horse Bidder in the Debtors’ business judgment (upon

consultation with the Consultation Parties).

       6.      To the extent the Debtors designate a Stalking Horse Bidder, the Debtors shall

within two (2) days thereof file the Stalking Horse Bidder Notice and, upon consultation with the

Consultation Parties, seek Bankruptcy Court approval of any Bid Protections on an expedited

basis. The Stalking Horse Bidder Notice, if filed, shall also include a copy of the Stalking Horse

Bidder’s Qualified Bidder Purchase Agreement, which competing Qualified Bidders must then

use as the basis to submit their Qualified Bids, and shall include modifications to the bidding and

auction procedures necessary to account for the Stalking Horse Bid.

       7.      Notwithstanding that it may contain terms and conditions which may be

inconsistent with the requirements for a Qualified Bid or other provisions of the Bidding

Procedures, if the Debtors accept a Stalking Horse Bid, such Stalking Horse Bid shall be deemed




                                                4
                Case 19-11689-JTD       Doc 16          Filed 07/30/19   Page 39 of 71



to constitute a Qualified Bid and such Stalking Horse Bidder shall be deemed to be a Qualified

Bidder.

          8.    The deadline for all competing bidders to submit a Qualified Bid (other than a

Stalking Horse Bid) is September 13, 2019, at 4:00 p.m. (prevailing Eastern Time) (the “Bid

Deadline”), as further governed by the Bidding Procedures.

          9.    As further governed by the Bidding Procedures, if more than one Qualified Bid is

received by the Bid Deadline, the Debtors may hold the Auction on September 17, 2019, at

10:00 a.m. (prevailing Eastern Time) in accordance with the Bidding Procedures at the offices of

Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market St., Suite 1600, Wilmington, Delaware

19801.

          10.   Following the Auction, the Debtors shall promptly file with the Court the

Supplement described in the Bidding Procedures, but shall not be required to serve the same on

any parties-in-interest in this Chapter 11 Cases.

          11.   If the Debtors receive only one (1) Bid that is a Qualified Bid (which may be a

Stalking Horse Bid, as applicable), the Debtors, in their business judgment upon consultation

with the Consultation Parties, shall (i) notify all Potential Bidders and the Bankruptcy Court in

writing that (a) the Auction is cancelled and (b) such Qualified Bid is the Successful Bid, and (ii)

seek authority at the Sale Hearing to consummate the Sale transactions with such Qualified

Bidder contemplated by its Qualified Bidder Purchase Agreement (or the Stalking Horse Bidder

Purchase Agreement, as applicable).

          12.   The Court shall conduct the Sale Hearing no later than September 20, 2019, at

_____ _.m. (prevailing Eastern Time), at which time the Court will consider approval of the Sale

to the Successful Bidder. Following the conclusion of the Auction, with the consent of the




                                                    5
              Case 19-11689-JTD        Doc 16         Filed 07/30/19   Page 40 of 71



Successful Bidder and subject to the Milestones (as defined in the interim and final orders, as

applicable, authorizing the Debtors to obtain post-petition financing (the “DIP Order”)), or as

otherwise directed by the Bankruptcy Court, the Sale Hearing may be adjourned or rescheduled

without notice by an announcement of the adjourned date at the Sale Hearing or by filing a

notice on the docket for this Chapter 11 Cases.

       13.     The Debtors are hereby authorized to conduct the Sale without the necessity of

complying with any state or local transfer laws or requirements.

       14.     The Sale Notice and Assignment and Rejection Notice substantially in the forms

attached hereto as Exhibit 2 and Exhibit 3, respectively, to this Bidding Procedures Order, are

approved in all respects. No other or further notice of the Bidding Procedures, Assignment and

Rejection Procedures, the Sale Hearing, relevant objection or other deadlines, or the Sale is

required.

       15.     To be considered, any objection to the Sale must (a) comply with the Bankruptcy

Rules and the Local Rules, (b) be made in writing and filed with the Court, and (c) be filed on or

before September 13, 2019, at 4:00 p.m. (prevailing Eastern Time) (the “Sale Objection

Deadline”).

       16.      The failure of any objecting person or entity to timely file an objection prior to

the Sale Objection Deadline shall be a bar to the assertion at the Sale Hearing or thereafter of any

objection to the relief requested by the Debtors, or the consummation and performance of the

Sale of the Purchased Assets to the Successful Bidder, including the transfer of the Purchased

Assets free and clear of all liens, claims, interests and other encumbrances (with the same to

attach to the cash proceeds of the Sale to the same extent and with the same order of priority,

validity, force and effect which they previously had against the Purchased Assets, subject to the




                                                  6
             Case 19-11689-JTD           Doc 16       Filed 07/30/19   Page 41 of 71



rights and defenses of the Debtors and the Debtors’ estates with respect thereto), and the

Debtors’ assumption and assignment of the Transferred Contracts to the Successful Bidder;

provided, however, any party in interest may raise an objection at the Sale Hearing solely with

respect to the outcome of the Auction.

       17.     No Qualified Bidder or any other person or entity, other than a potential Stalking

Horse Bidder, if any, shall be entitled to any expense reimbursement, break-up fee, termination

or other similar fee or payment in connection with the Sale.

       18.     The Assignment and Rejection Procedures, as described in the Motion, are hereby

approved in all respects. The failure to specifically include or reference any particular provision

of the Assignment and Rejection Procedures in this Bidding Procedures Order shall not diminish

or impair the effectiveness of such provision, it being the intent of the Court that the Assignment

and Rejection Procedures be authorized and approved in their entirety.

       19.     As further governed by the Assignment and Rejection Procedures, the

Assignment Objection Deadline is September 13, 2019, at 4:00 p.m. (prevailing Eastern Time).

If a timely objection is filed and cannot be resolved consensually, such objection will be resolved

at a hearing to be held on September 20, 2019, or on such other date prior to or after the Sale

Hearing as the Debtors may designate.         Any Contract Counterparty that fails to file an

Assignment Objection by the Assignment Objection Deadline in accordance with the

Assignment and Rejection Procedures (i) shall be deemed to have forever waived and released

any right to assert an Assignment Objection, (ii) to have consented to the assumption and

assignment, or assignment, as the case may be, of their Transferred Contract without the

necessity of obtaining any further order of the Bankruptcy Court, and (iii) shall be forever barred

and estopped from (a) objecting to the Cure Amount set forth on the Cure Schedule with respect




                                                  7
             Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 42 of 71



to the Transferred Contract, (b) seeking additional amounts arising under the Transferred

Contract prior to the closing from the Debtors or Successful Bidder, and (c) objecting to the

assumption and assignment, or assignment, as the case may be, of its Transferred Contract to the

Successful Bidder.

       20.     Nothing herein shall amend or modify any provisions, terms, or conditions of the

DIP Order or DIP Loan Documents (as defined in the DIP Order). If the DIP Lenders submit a

bid for all or any portion of the Purchased Assets, the DIP Lenders shall no longer be a

Consultation Party unless and until the DIP Lenders irrevocably revoke such bid.

       21.     Notwithstanding the possible applicability of Bankruptcy Rules 6004(h) or

6006(d), the terms and conditions of this Bidding Procedures Order shall be immediately

effective and enforceable upon its entry.

       22.     The Debtors are authorized and empowered to take such actions as may be

necessary to implement and effectuate the terms and requirements established and relief granted

in this Bidding Procedures Order.

       23.     To the extent of any inconsistences between the Bidding Procedures and this

Bidding Procedures Order, this Bidding Procedures Order shall govern.

       24.     The Court shall retain jurisdiction over any matter or dispute arising from or

relating to the Bidding Procedures or this Bidding Procedures Order.



Dated: ________________, 2019
Wilmington, Delaware


                                      UNITED STATES BANKRUPTCY JUDGE




                                                8
Case 19-11689-JTD   Doc 16   Filed 07/30/19   Page 43 of 71



                       EXHIBIT 1

                    Bidding Procedures
                Case 19-11689-JTD             Doc 16         Filed 07/30/19      Page 44 of 71



                                        BIDDING PROCEDURES

        The following procedures (collectively, the “Bidding Procedures”) shall govern the
proposed sale (the “Sale”) of all or substantially all of the Debtors’ assets (collectively, the
“Purchased Assets”)1 and the assumption of certain of the Debtors’ liabilities (collectively, the
“Assumed Liabilities”) of True Health Group LLC and its affiliated debtors and debtors in
possession (the “Debtors”) in Case No. 19-11689 (JTD) (the “Chapter 11 Cases”) pending in the
United States Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”). The
Purchased Assets and Assumed Liabilities will be set forth in a form asset purchase agreement
(the “Form Purchase Agreement”), or if the Debtors designate a Stalking Horse Bidder (as
defined below) upon consultation with (i) the DIP Lenders; (ii) the Subordinated Lenders; and
(iii) any official committee of unsecured creditors appointed by the Office of the United States
Trustee (a “Committee,” and together with the DIP Lenders and the Subordinated Lenders, the
“Consultation Parties”) and with Bankruptcy Court approval, the asset purchase agreement of
such Stalking Horse Bidder (the “Stalking Horse Bidder Purchase Agreement”), and made
available to Potential Bidders (as defined below) as set forth herein.

        These Bidding Procedures have been approved and authorized by an order of the
Bankruptcy Court, dated ____________, 2019 (D.I. __) (the “Bidding Procedures Order”), upon
the motion of the Debtors dated July 28, 2019 (D.I. __) (the “Sale Motion”), which Bidding
Procedures Order, among other things, (i) approved these Bidding Procedures; (ii) approved
various forms and the manner of notice of respective dates, times, and places in connection
therewith; (iii) scheduled the Auction (as defined below); (iv) scheduled the Sale Hearing (as
defined below) and the objection deadline to the Sale; and (v) approved procedures for the
assumption and assignment or rejection of designated executory contracts, including related
objection deadlines and the bar date for submitting a rejection damages claim; and (vi) approved
procedures for the rejection of designated executory contracts, including the bar date for
submitting a rejection damages claim. In the event of a conflict between the terms of these
Bidding Procedures and the terms of the Bidding Procedures Order, the terms of the Bidding
Procedures Order shall control.

        To receive copies of the (i) Sale Motion, all other exhibits to the Sale Motion, and/or a
confidentiality agreement to become a Potential Bidder (as defined below), or (ii) after a
confidentiality agreement has been executed and delivered to the Notice Parties (as defined
below), a copy of the Form Purchase Agreement, or if a Stalking Horse Bidder is designated, the
Stalking Horse Bidder Purchase Agreement, kindly submit a request in writing (email and
facsimile requests are acceptable) to (a) the Debtors’ counsel: Morris, Nichols, Arsht & Tunnell
LLP, 1201 N. Market St., Suite 1600, Wilmington, Delaware 19801, Attn: Derek C. Abbott and
Curtis S. Miller (Telephone: (302) 658-9200; email: dabbott@mnat.com and cmiller@mnat.com)
and/or (b) the Debtors’ investment banker: SSG Advisors, LLC, Five Tower Bridge, Suite 420
300 Barr Harbor Drive, West Conshohocken, PA 19428 Attn: J. Scott Victor and Teresa Kohl,
(Telephone: (610) 940-1094; email: jsvictor@ssgca.com and tkohl@ssgca.com). Additionally,
the Sale Motion and the exhibits thereto are available at https://dm.epiq11.com/TrueHealth.


1
  All capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Bidding
Procedures Order and any exhibits thereto, and, if not defined therein, in the Sale Motion and any exhibits thereto.
                                                         1
              Case 19-11689-JTD        Doc 16        Filed 07/30/19   Page 45 of 71



I.     Due Diligence

       The Debtors will afford interested parties that have or put in place an executed, unexpired
confidentiality agreement in form and substance acceptable to the Debtors and, at the Debtors’
request, financial information that demonstrates such party’s ability to submit a bid that complies
with the requirements herein and the Bidding Procedures Order (each, a “Potential Bidder”), the
opportunity to conduct reasonable due diligence, subject to parameters and restrictions that the
Debtors deem appropriate upon consultation with the Consultation Parties. The due diligence
period shall extend through and include the Bid Deadline.

       Neither the Debtors nor their advisors shall be obligated to furnish any information of any
kind whatsoever relating to the Debtors’ assets or liabilities, the Debtors’ contracts, or the
Debtors to any person or entity (i) that is not a Potential Bidder or Qualified Bidder (as defined
below), (ii) that is not in compliance with the requirements set forth herein and in the Bidding
Procedures Order or (iii) after the Bid Deadline (as defined below).

II.    Bid Deadline

        All Potential Bidders must deliver bids for the Purchased Assets (each a “Bid”), so as to
be received on or before 4:00 p.m. (prevailing Eastern Time), on September 13, 2019 (the “Bid
Deadline”), to the Debtors’ financial advisor: the Debtors’ investment banker: SSG Advisors,
LLC, Five Tower Bridge, Suite 420 300 Barr Harbor Drive, West Conshohocken, PA 19428,
Attn: J. Scott Victor and Teresa Kohl, (Telephone: (610) 940-1094; email: jsvictor@ssgca.com
and tkohl@ssgca.com), with copies provided contemporaneously to (i) counsel to the Debtors:
Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market St., Suite 1600, Wilmington, Delaware
19801, Attn: Derek C. Abbott and Curtis S. Miller (Telephone: (302) 658-9200; email:
dabbott@mnat.com and cmiller@mnat.com); and (ii) counsel to Monroe Capital Management
Advisors, LLC, in its capacity as a prepetition lender and administrative agent under the Debtors’
debtor-in-possession financing facility, Proskauer Rose LLP, One International Place, Boston,
MA 02110-2600, Attn: Chad Dale (Telephone: (617) 526-9600; email: cdale@proskauer.com)
(collectively, the “Notice Parties”).

III.   Qualified Bidder Requirement

        In order to qualify to submit a Qualified Bid (as defined below) and participate in the
Auction, each Potential Bidder must: (i) deliver to the Notice Parties the most current audited (if
available) and the latest unaudited financial statements and/or such other financial information
evidencing the Potential Bidder’s ability to (a) close the Sale within the time period prescribed in
the Bidding Procedures Order and Form Purchase Agreement and (b) provide adequate assurance
of future performance to counterparties to Transferred Contracts to be assumed and assigned to
the Potential Bidder. In addition, if the Potential Bidder is an entity formed in whole or part for
the purpose of acquiring all or part of the Purchased Assets, the Potential Bidder must deliver to
the Notice Parties current audited (if available) and the latest unaudited financial statements
and/or such other relevant financial information as may be requested by the Debtors of each
equity holder of such Potential Bidder, which equity holders must also guarantee the obligations
of such Potential Bidder on terms reasonably acceptable to the Debtors, evidencing the Potential
Bidder’s ability to (x) close the Sale within the time period prescribed in the Bidding Procedures
                                                 2
              Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 46 of 71



Order and Form Purchase Agreement (or Stalking Horse Bidder Purchase Agreement, as
applicable) and (y) provide adequate assurance of future performance to counterparties to
Transferred Contracts to be assumed and assigned to the Potential Bidder.

        The Debtors, upon consultation with the Consultation Parties, shall determine whether a
Potential Bidder has complied with the foregoing requirements and has qualified to submit a
Qualified Bid and participate in the Auction (each such Potential Bidder, a “Qualified Bidder”),
and the Debtors shall provide prompt written notice of such determination to any such Potential
Bidder; provided, that, the Debtors may waive any of the foregoing requirements in the Debtors’
reasonable discretion upon consultation with the Consultation Parties; provided, further, the
Debtors shall not be required to consult with any Consultation Party during the Auction process
to the extent such Consultation Party has submitted a Qualified Bid or has had a Qualified Bid
submitted by one of its members, unless and until such party irrevocably revokes such bid.

         The Debtors may request additional information from a Potential Bidder or Qualified
Bidder at any time prior to the Sale closing in order to evaluate such bidder’s ability to bid at the
Auction over and above its initial offer in its Qualified Bid, consummate the Sale, and fulfill its
obligations in connection therewith. Each Potential Bidder or Qualified Bidder shall be
obligated to provide such additional information within two (2) Business Days of receiving such
requests as a condition to participating further in the Auction and Sale processes; provided,
however, that additional information requests made by the Debtors during the Auction in
connection with a Qualified Bidder’s ability to continue to bid at the Auction over and above its
initial offer in its Qualified Bid shall, in the Debtors’ reasonable discretion upon consultation
with the Consultation Parties, be satisfied prior to such Qualified Bidder submitting any further
bids at the Auction. The failure to comply with such requests shall disqualify such Potential
Bidder or Qualified Bidder.

       For purposes of these Bidding Procedures, the Stalking Horse Bid, if any, shall be
deemed to constitute a Qualified Bid and the Stalking Horse Bidder, if any, shall be deemed to
be a Qualified Bidder, as applicable.

IV.    Requirements of a Qualified Bid

       A “Qualified Bid” shall mean a bid submitted by a Qualified Bidder that:

          A. Is made in writing;

          B. Is submitted prior to the Bid Deadline;

          C. Designates which of the Purchased Assets the Qualified Bidder proposes to
             purchase;

          D. Designates which of the Assumed Liabilities the Qualified Bidder proposes to
             assume;

          E. Designates which of the Transferred Contracts the Qualified Bidder proposes to
             have assumed and assigned to it and which Transferred Contracts it wishes the

                                                 3
   Case 19-11689-JTD        Doc 16     Filed 07/30/19     Page 47 of 71



   Debtors to reject, if it is the Successful Bidder (as defined below), or the Debtors’
   rights and interests therein sold and transferred, as the case may be;

F. Includes a binding, definitive and fully executed asset purchase agreement which
   (a) shall be in form and substance substantially similar to the Form Purchase
   Agreement or Stalking Horse Bidder Purchase Agreement, as applicable, and
   marked to reflect only those changes required as a condition of such Qualified
   Bidder’s to closing the Sale, (b) except for a Stalking Horse Bidder, shall not
   contain any provisions entitling such Qualified Bidder to any break-up fee,
   expense reimbursement or other bid protections of any kind (c) waives the right to
   pursue a substantial contribution claim under 11 U.S.C. § 503 related in any way to
   the submission of the bid or participation in any auction, and (d) otherwise
   contains terms and conditions that are more favorable to the Debtors than those set
   forth in the Form Purchase Agreement or Stalking Horse Bidder Purchase
   Agreement, as applicable. An asset purchase agreement, together with its
   schedules and exhibits, submitted in accordance with these Bidding Procedures,
   shall be referred to herein as a “Qualified Bidder Purchase Agreement”.

G. To the extent a bid is for assets that are subject to a Stalking Horse Bid, the value
   of the purchase price included in such bid must equal at least the value of the
   purchase price set forth in such Stalking Horse Bid plus the amount of the Bid
   Protections provided to such Stalking Horse Bidder, as set forth in the Stalking
   Horse Bidder Notice describing such Stalking Horse Bid, plus the Overbid
   Amount (as defined below);

H. To the extent a prospective bidder is holding a perfected security interest in any of
   the Debtors’ assets, such prospective bidder may seek to credit bid all or a portion
   of its claims for its respective collateral (each such bid, a “Credit Bid”) in
   accordance with section 363(k) of title 11 of the United States Code (the
   “Bankruptcy Code”); provided, that, (i) a Credit Bid may only be applied to reduce
   the cash consideration for the Debtors’ assets in which the credit bidding party
   holds a perfected security interest; (ii) a Credit Bid must comply with, and shall be
   subject to, the terms of the DIP Orders;

I. Unless a bid includes a Credit Bid, provides that the purchase price shall be paid in
   full in cash and/or non-cash consideration at the closing of the Sale; provided,
   however, that the value for such non-cash consideration shall be determined by the
   Debtors upon consultation with the Consultation Parties;

J. Provides a good faith cash deposit (the “Good Faith Deposit”) equal to 10% of the
   value of the Qualified Bidder’s total proposed purchase price. The Good Faith
   Deposit shall be paid by wire transfer to a segregated account with an escrow agent
   to be designated by the Debtors, pursuant to instructions to be provided upon
   request by a Qualified Bidder. The Debtors reserve the right to increase, decrease
   or waive the Good Faith Deposit for one or more Qualified Bidders upon
   consultation with the Consultation Parties. Such Qualified Bidder’s Qualified
   Bidder Purchase Agreement shall provide that the Good Faith Deposit shall be
                                     4
   Case 19-11689-JTD         Doc 16       Filed 07/30/19    Page 48 of 71



   forfeited to the Debtors in the event of a breach thereof (after giving effect to any
   applicable notice and cure periods) by such Qualified Bidder;

K. Provides that such bid shall be open and irrevocable until the earlier of:

       1. such bid being determined by the Debtors not to be a Qualified Bid;

       2. if such bid is not chosen by the Debtors at the Auction to be the Successful
          Bid or Back-Up Bid (as each such term is defined below), the date of entry
          by the Bankruptcy Court of an order approving the Sale to another Qualified
          Bidder;

       3. if such bid is chosen by the Debtors to be the Successful Bid, the date which
          is the earlier to occur of: (i) the closing of the Sale to such Successful
          Bidder, and (ii) two days following the date the order approving the Sale to
          the Successful Bidder shall have become a final, non-appealable, order
          (“Final Order”);

       4. if such bid is chosen by the Debtors to be the Back-Up Bid, the date which
          is the earlier to occur of: (i) the date of closing on the Sale to the Successful
          Bidder, and (ii) twenty-five (25) Business Days following the date the order
          approving the Sale to the Successful Bidder shall have become a Final
          Order; provided, that if the Successful Bidder shall fail to close on its
          purchase of the Purchased Assets during the period set forth above, (x) the
          Back-Up Bid shall continue to remain open and irrevocable, (y) the Back-
          Up Bidder shall be deemed to be the Successful Bidder, and (z) it shall close
          on the Sale within ten (10) Business Days of becoming the Successful
          Bidder;

L. (i) Includes an acknowledgement and representation that the Qualified Bidder has
   had an opportunity to conduct all due diligence regarding the Debtors’ assets prior
   to submitting its bid and that it has relied solely upon its own independent review,
   investigation and/or inspection of any documents and/or assets in making its bid,
   and (ii) confirms the Qualified Bidder’s completion of all due diligence required
   by such Qualified Bidder in connection with the Sale and does not include any due
   diligence contingencies;

M. Does not contain any financing contingencies or any other contingencies not set
   forth in the Form Purchase Agreement or Stalking Horse Bidder Purchase
   Agreement, as applicable;

N. Provides evidence of authorization and approval from such Qualified Bidder’s
   board of directors (or comparable governing body) evidencing the authority of the
   Qualified Bidder to make a binding and irrevocable Qualified Bid and to
   consummate the Sale if such Qualified Bidder is the Successful Bidder or Back-Up
   Bidder, as such bid may be improved prior to or at the Auction;

                                      5
             Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 49 of 71



          O. Confirms that the Sale will be completed in accordance with the timing set forth in
             the Bidding Procedures Order;

          P. If the Qualified Bidder was formed in whole or part for the purpose of acquiring all
             or part of the Purchased Assets, provides evidence which is reasonably satisfactory
             to the Debtors, from each of the equity holders of such Qualified Bidder
             demonstrating that such Qualified Bidder has, or will have access to, the financial
             resources needed to consummate the Sale if it becomes the Successful Bidder, and
             that the use of such resources to consummate the Sale has been authorized and
             approved by such entity’s board of directors (or comparable governing body);

          Q. Certifies that the Qualified Bidder has not, and is not, engaged in any collusion
             with respect to its bid or the Sale; except that the Debtors may facilitate a
             submission of a Qualified Bid by one or more unrelated Qualified Bidders;

          R. Is not conditioned on the receipt of any third party approvals or consents
             (excluding required Bankruptcy Court approval and required governmental,
             licensing or regulatory approval or consent, if any) other than third party approvals
             or consents that are deemed reasonable, as determined by the Debtors upon
             consultation with the Consultation Parties; and

          S. Sets forth the representatives that are authorized to appear and act on behalf of
             such Qualified Bidder in connection with the proposed transaction and the
             Auction.

        All Qualified Bids will be considered by the Debtors; bids other than Qualified Bids will
not be considered. The Debtors may evaluate bids on numerous grounds, including, but not
limited to, any delay, additional risks (including closing risks) and added costs to the Debtors.
For the avoidance of doubt, the presence of any governmental, licensing, regulatory or other
approvals or consents in a bid or other contingencies, and the anticipated timing or likelihood of
obtaining such approvals or consents or resolving such contingencies, may be grounds for the
Debtors to determine that such bid (i) is not a Qualified Bid or (ii) is not higher or otherwise
better than any other Qualified Bid.

        Additionally, notwithstanding the foregoing, the Debtors reserve their rights to waive any
of the aforementioned requirements and consider any Potential Bidder to be a Qualified Bidder
upon consultation with the Consultation Parties.

V.     Receipt of Qualified Bids

       If the Debtors receive only one (1) Bid that is a Qualified Bid, the Debtors, in their
business judgment upon consultation with the Consultation Parties, shall (i) notify all Potential
Bidders and the Bankruptcy Court in writing that (a) the Auction is cancelled and (b) such
Qualified Bid is the Successful Bid, and (ii) seek authority at the Sale Hearing to consummate
the Sale transactions with such Qualified Bidder contemplated by its Qualified Bidder Purchase
Agreement.

                                                6
              Case 19-11689-JTD        Doc 16       Filed 07/30/19   Page 50 of 71



       If the Debtors receive two (2) or more Qualified Bids, the Debtors will conduct an
auction (the “Auction”).

VI.      Stalking Horse and Bid Protections

        The Debtors are authorized, but not obligated, pursuant to the Bidding Procedures Order,
to designate a Qualified Bidder as a stalking horse bidder (the “Stalking Horse Bidder”) in the
Debtors’ business judgment (upon consultation with the Consultation Parties without the
necessity of a further hearing or authorization of the Court. Any Qualified Bid submitted by a
Stalking Horse Bidder, a “Stalking Horse Bid”.

        The Debtors, upon the designation of a Stalking Horse Bidder, shall, in the Debtors’
business judgment (upon consultation with the Consultation Parties, seek Bankruptcy Court
approval on an expedited basis to agree to (i) pay the Stalking Horse Bidder a percentage of the
purchase price set forth in its Qualified Bidder Purchase Agreement (but not as such purchase
price may be increased at the Auction) for the Purchased Assets as a break-up fee (the “Break-up
Fee”); and (ii) reimburse the Stalking Horse Bidder in a certain amount for its actual and
documented third-party fees and costs incurred in connection with its Qualified Bid (the
“Expense Reimbursement”, and together with the Break-up Fee, the “Bid Protections”), in the
event the Stalking Horse Bidder is not the Successful Bidder at the Auction, if the Debtors
determine in the exercise of their business judgment (upon consultation with the Consultation
Parties) that granting the Bid Protections is in the best interests of the Debtors’ estates and
creditors. To the extent the Debtors designate a Stalking Horse Bidder in the Debtors’ business
judgment (upon consultation with the Consultation Parties), the Debtors shall within two (2) days
thereof file a notice of such determination with the Bankruptcy Court (the “Stalking Horse
Bidder Notice”) and seek Bankruptcy Court approval of any Bid Protections on an expedited
basis. The Stalking Horse Bidder Notice, if filed, shall also include a copy of the Stalking Horse
Bidder’s Qualified Bidder Purchase Agreement. Competing Qualified Bidders must then use the
Stalking Horse Bidder’s Qualified Bidder Purchase Agreement as the basis to submit their
Qualified Bids, and shall include modifications to the bidding and auction procedures necessary
to account for the Stalking Horse Bid.

      VII.     Auction Process

       The Auction, if any, will take place at the offices of Morris, Nichols, Arsht &
Tunnell LLP, 1201 N. Market St., Suite 1600, Wilmington, Delaware 19801, on September
17, 2019, commencing at 10:00 a.m. (prevailing Eastern Time).

       If the Debtors proceed with the Auction, the following rules and procedures shall apply
(subject to Article XII hereof):

         A.    Prior to the Auction, upon consultation with the Consultation Parties, the Debtors
               will select the highest Qualified Bid it has received to serve as the opening bid at
               the Auction, which may be a Stalking Horse Bid (the “Baseline Bid”);

         B.    As soon as practicable and prior to the commencement of the Auction, the
               Debtors will provide all Qualified Bidders (including by email or telefax) with a
                                                7
     Case 19-11689-JTD       Doc 16       Filed 07/30/19   Page 51 of 71



     written notice identifying all of the Qualified Bidders and which Qualified Bid
     has been chosen as the Baseline Bid;

C.   Each Qualified Bidder, and its representatives and advisors, who has submitted a
     Qualified Bid shall be eligible to attend and make any subsequent bids at the
     Auction. Each Qualified Bidder must appear in person or through a duly
     authorized representative who has the legal authority to bind the Qualified Bidder
     at the Auction (and who must provide the Debtors with written evidence of such
     authority prior to the Auction which is reasonably satisfactory to the Debtors), or
     they shall not be entitled to attend or participate at the Auction;

D.   The Consultation Parties and all creditors of the Debtors, together with their
     respective professional advisors and representatives, may attend the Auction.
     Parties who intend to attend the Auction must provide counsel for the
     Debtors at least one (1) business days’ written notice of their intent to attend
     the Auction so that the Debtors can make appropriate arrangements;

E.   All Qualified Bids shall be placed on the record at the Auction, which shall be
     transcribed, videotaped or audiotaped in the reasonable discretion of the Debtors;

F.   Each Qualified Bidder will have the right to make additional modifications or
     improvements to its Qualified Bidder Purchase Agreement, that make its bid
     higher or otherwise better, at any time, prior to, or during, the Auction which are
     consistent with these Bidding Procedures and the Bidding Procedures Order;

G.   Bidding shall commence at the Baseline Bid. The first overbid at the Auction (the
     “Minimum Initial Overbid”) shall be in an amount not less than (i) the amount of
     the Baseline Bid plus (ii) $150,000 (the “Overbid Amount”). Thereafter, a
     Qualified Bidder may increase its Qualified Bid in any amount as long as each
     subsequent bid (each, a “Subsequent Overbid”) exceeds the previous highest bid
     by at least $150,000 of additional cash and/or non-cash consideration; provided,
     however, that the value for such non-cash consideration shall be determined by
     the Debtors upon consultation with the Consultation Parties.

H.   Each bid made by a Qualified Bidder at the Auction must continue to meet,
     satisfy or comply with the requirements of a Qualified Bid, other than those
     applicable to the submission of an initial Qualified Bid;

I.   The Auction will continue with each Qualified Bidder submitting additional
     Subsequent Overbids in each round of bidding, after being advised of the terms of
     the then highest bid and the identity of the Qualified Bidder who made such bid,
     in each round of bidding. Each Qualified Bidder must bid in each round or it
     shall be disqualified from further bidding at the Auction;

J.   The Auction will conclude when the Debtors determine, upon consultation with
     the Consultation Parties, that they have received the highest or otherwise best
     offer from a Qualified Bidder (the “Successful Bid”). The next highest or
                                      8
     Case 19-11689-JTD       Doc 16     Filed 07/30/19     Page 52 of 71



     otherwise best Qualified Bid submitted at the Auction, as determined by the
     Debtors upon consultation with the Consultation Parties, shall be the “Back-Up
     Bid”. The Qualified Bidder submitting the Successful Bid shall be the
     “Successful Bidder” and the Qualified Bidder submitting the Back-Up Bid shall
     be the “Back-Up Bidder”. In making these decisions, the Debtors will consider,
     without limitation, (i) the amount of the purchase price offered, (ii) the form of
     consideration offered, (iii) the value of Assumed Liabilities and Transferred
     Contracts the Qualified Bidder proposes to assume; (iv) the Qualified Bidder’s
     ability to close the Sale at the amount of its last bid made at the Auction and the
     timing thereof, (v) indicia of good faith on the part of the Qualified Bidder, (vi)
     the terms and conditions of the Qualified Bidder Purchase Agreement, (vii) the
     requirements as to the assumption and assignment of executory contracts, (viii)
     the ability to provide adequate assurance of future performance to the
     counterparties to executory contracts being assumed and assigned, and (ix) the net
     benefit to the Debtors’ estates;

K.   Prior to the conclusion of the Auction, the Debtors and the Successful Bidder
     shall enter into a definitive agreement based upon the Successful Bidder’s
     Qualified Bidder Purchase Agreement previously submitted by the Successful
     Bidder and will make all related revisions to the proposed order approving the
     Sale to the Successful Bidder, in each case to reflect the results of the Auction;

L.   All Qualified Bids shall remain open and irrevocable for the time periods set forth
     in Article IV(I) above;

M.   Following the Auction, the Debtors will promptly file with the Bankruptcy Court
     a supplement (the “Supplement”) that will inform the Bankruptcy Court of the
     results of the Auction. The Supplement will identify the Successful Bidder as the
     proposed purchaser of the Purchased Assets and attach (i) any revised proposed
     order approving the Sale to the Successful Bidder, (ii) a copy of the Qualified
     Bidder Purchase Agreement entered into by the Debtors and the Successful
     Bidder following the Auction, and (iii) any additional information or
     documentation relevant to the Successful Bid. The Supplement will also identify
     the Back-Up Bidder and the Back-Up Bid. The Debtors will file the Supplement
     on the docket for the Chapter 11 Cases as promptly as is reasonably practicable
     prior to the Sale Hearing, but will not be required to serve the same on any
     parties-in-interest in the Chapter 11 Cases;

N.   Following the close of the Auction, if the Successful Bidder shall fail to close the
     Sale because of a breach on the part of the Successful Bidder (after giving effect
     to any applicable cure periods or waivers), (i) the Back-Up Bidder shall
     automatically, and without the need for any action by the Debtors or the
     Bankruptcy Court, be deemed to be the Successful Bidder, (ii) the Back-Up Bid
     shall be deemed to be the Successful Bid, and (iii) the Debtors and Back-Up
     Bidder shall close the Sale within ten (10) Business Days following the date the
     Back-Up Bidder becomes the Successful Bidder, without the necessity of
     obtaining any further order of the Bankruptcy Court; and
                                       9
             Case 19-11689-JTD        Doc 16      Filed 07/30/19     Page 53 of 71



       O.     The Debtors reserve the right, in their business judgment upon consultation with
              the Consultation Parties, to make one or more adjournments to, or cancel, the
              Auction or to modify these Bidding Procedures to, among other things: (i)
              facilitate discussions between the Debtors, on the one hand, and one or more
              Qualified Bidders, on the other hand, (ii) allow the Debtors and/or Qualified
              Bidders to consider how they wish to proceed, (iii) give Qualified Bidders the
              opportunity to provide the Debtors with such additional documentation or
              information as the Debtors in their business judgment may require to determine
              such Qualified Bidder’s ability to close the Sale, or (iv) facilitate higher or better
              bids.

VIII. Sale Hearing and Closing

       The hearing to approve the Sale (the “Sale Hearing”) shall take place in the courtroom of
the Honorable Judge _______________ in the United States Bankruptcy Court for the District of
Delaware no later than September 20, 2019, at __:__ _.m. (prevailing Eastern Time). Following
the conclusion of the Auction, with the consent of the Successful Bidder (upon consultation with
the Consultation Parties), or as otherwise directed by the Bankruptcy Court, the Sale Hearing
may be adjourned or rescheduled without notice by an announcement of the adjourned date at the
Sale Hearing or by filing a notice on the docket for the Chapter 11 Cases. At the Sale Hearing,
the Debtors shall present the Successful Bid to the Bankruptcy Court for approval. The closing
on the Sale with the Successful Bidder shall occur not later than September 30, 2019.

IX.    Assumption and Assignment Procedures for Executory Contracts

       A.     Attached as Exhibit 3 to the Bidding Procedures Order is the form of Notice of
              (I) Debtors’ Intent to Assume and Assign Designated Executory Contracts,
              (II) Cure Amounts Related to Designated Executory Contracts, and (III) Debtors’
              Intent to Reject Designated Executory Contracts (the “Assignment and Rejection
              Notice”).

       B.     Attached as Exhibit A to the Assignment and Rejection Notice is a schedule of all
              executory contracts and unexpired leases the Debtors propose to assume and
              assign to the Successful Bidder listing the counterparties to such Transferred
              Contracts and the amount, if any, proposed to be paid to cure any defaults under
              such Transferred Contracts pursuant to section 365 of the Bankruptcy Code (the
              “Cure Amounts”). In conjunction with its Qualified Bid, each Qualified Bidder
              shall designate which of such contracts or leases it wishes to have the Debtors
              assume and assign and which it does not desire the Debtors to assume and assign
              (the contracts and leases which the Successful bidder designated for assumption
              and assignment shall be referred to as the “Transferred Contracts”). To the extent
              any Transferred Contract is determined not to be an executory contract under and
              for purposes of section 365 of the Bankruptcy Code, the Debtors shall instead
              assign to the Successful Bidder all of the Debtors’ right, title and interest in, to
              and under such contracts pursuant to section 363 of the Bankruptcy Code. Prior
              to the effectiveness of any assignment of a Transferred Contract, the Successful
              Bidder shall, at its own cost, in addition to the purchase price, cure monetary
                                              10
     Case 19-11689-JTD        Doc 16     Filed 07/30/19      Page 54 of 71



     defaults under such Transferred Contract, if any, which are capable of being cured
     unless any counterparty agrees to a different treatment of such cure amounts. The
     Successful Bidder shall have no liability for any damages arising from rejection,
     breach or termination of any contracts or leases which it has not designated as
     Transferred Contracts.

C.   Objections to the assumption and assignment or sale and transfer of the Debtors’
     rights and interests of and in any of the Transferred Contracts (an “Assignment
     Objection”) must: (i) be made in writing and filed on the docket for the Chapter
     11 Cases by September 13, 2019 (the “Assignment Objection Deadline”), (ii)
     state the basis of such objection with specificity, including, without limitation, the
     Cure Amount alleged by such counterparty, and include complete contact
     information for such counterparty (including address, telephone number and email
     address), (iii) comply with the Bankruptcy Code, the Bankruptcy Rules and the
     Local Bankruptcy Rules, and (iv) be served on the following, so as to be actually
     received by them on or before 4:00 p.m. (prevailing Eastern Time) on the
     Assignment Objection Deadline:

           Counsel to the Debtors: Morris, Nichols, Arsht & Tunnell LLP, 1201 N.
            Market St., Suite 1600, Wilmington, Delaware 19801, Attn: Derek C.
            Abbott and Curtis S. Miller (Telephone: (302) 658-9200; email:
            dabbott@mnat.com and cmiller@mnat.com);

           The Office of the United States Trustee for the District of Delaware, 844
            King Street, Suite 2207, Wilmington, DE 19801, Attn: Jane Leamy;

           Counsel to each Qualified Bidder (contact information should be obtained
            from the Debtors’ counsel (contact details are set forth above)); and

           Counsel to the DIP Lenders: Proskauer Rose LLP, Christian Science
            Center-Belvidere/Dalton, Boston, MA 02110, Attn: Chad Dale,
            (Telephone: (617) 526-9600; email: cdale@proskauer.com).

D.   Any counterparty to a Transferred Contract that fails to file an Assignment
     Objection by the Assignment Objection Deadline (i) shall be deemed to have
     forever waived and released any right to assert an Assignment Objection, (ii) shall
     have consented to the assumption and assignment of, or sale and transfer of the
     Debtors’ right, title and interest in, to and under, their Transferred Contract, as the
     case may be, without the necessity of obtaining any further order of the
     Bankruptcy Court, and (iii) shall be forever barred and estopped from
     (a) objecting to the Cure Amount set forth on the Cure Schedule with respect to
     the Transferred Contract, (b) seeking additional amounts arising under the
     Transferred Contract prior to the closing from the Debtors, the Successful Bidder
     or the Back-Up Bidder, as the case may be, and (c) objecting to the assumption
     and assignment of its Transferred Contract to the Successful Bidder.


                                       11
     Case 19-11689-JTD       Doc 16     Filed 07/30/19     Page 55 of 71



E.   If a timely objection is filed and cannot be resolved consensually, the Bankruptcy
     Court shall resolve such objection at a hearing to be held on September 20, 2019.

F.   Any Qualified Bidder may add to or remove contracts from its corresponding
     schedules at any time up to the conclusion of the Auction, and the Successful
     Bidder and Back-Up Bidder may add (but not remove) from its corresponding
     schedules at any time after the Auction but prior to the closing of the Sale. If the
     Successful Bidder and/or Back-Up Bidder shall have done so, the Debtors shall
     file an amended or supplemental Transferred Contract and Cure Schedule adding
     such contracts thereto (any such added contract, an “Additional Contract”) within
     two (2) calendar days of being informed of such a determination and provide
     notice thereof (and in the case of an Additional Contract, provide the counterparty
     thereto with the Assignment and Rejection Notice along with the amended or
     supplemental Transferred Contract and Cure Schedule) to each affected
     counterparty. To the extent an executory contract or unexpired lease is not
     assumed and assigned to the Successful Bidder, the Debtors will reject such an
     unassigned, executory contract or unexpired lease, or sell or transfer such
     unassigned, executory contract or unexpired lease in its reasonable discretion to
     the extent permitted by applicable law.

G.   Objections from any counterparty to an Additional Contract (an “Additional
     Assignment Objection”) must: (i) be made in writing and filed on the docket for
     the Chapter 11 Cases no later than ten (10) calendar days after the Debtors have
     sent notice to such counterparty of its intention to assume and assign, assign, or
     reject such Additional Contract (as applicable, the “Additional Assignment
     Objection Deadline”), (ii) state the basis of such objection with specificity,
     including, without limitation, the Cure Amount alleged by such counterparty, and
     include contact information for such counterparty, (iii) comply with the
     Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules, and (iv)
     be served upon counsel to (a) the Debtors and the United States Trustee, and (b)
     the Successful Bidder, and the Back-Up Bidder (addresses for the foregoing may
     be obtained from counsel to the Debtors), so as to be actually received by them on
     or before 4:00 p.m. (prevailing Eastern Time) on the Additional Assignment
     Objection Deadline.

H.   Any counterparty to an Additional Contract that fails to file an Additional
     Assignment Objection by the Additional Assignment Objection Deadline (i) shall
     be deemed to have forever waived and released any right to assert an Additional
     Assignment Objection and (ii) shall have consented to the assumption and
     assignment of, or sale and transfer of the Debtors’ rights and interests in, as the
     case may be, such Additional Contract, without the necessity of obtaining any
     further order of the Bankruptcy Court, and (iii) shall be forever barred and
     estopped from (a) objecting to the Cure Amount set forth on the Cure Schedule
     with respect to its Additional Contract, (b) seeking additional amounts arising
     under its Additional Contract at any time from the Debtors, the Successful Bidder
     or the Back-Up Bidder, as the case may be, and (c) objecting to the assumption

                                      12
              Case 19-11689-JTD         Doc 16     Filed 07/30/19     Page 56 of 71



               and assignment of its Additional Contract to the Successful Bidder or the Back-
               Up Bidder, as the case may be.

       I.      If a timely objection is filed, and cannot be resolved consensually, the Bankruptcy
               Court shall resolve such objection at a hearing to be held (i) on or before five (5)
               calendar days from the timely filing of the Additional Assignment Objection or
               (ii) such other date designated by the Bankruptcy Court. Unless the Bankruptcy
               Court orders otherwise, contemporaneously with the resolution of any such
               objection, the Additional Contract underlying such objection shall be deemed to
               have been assumed and assigned to the Successful Bidder or the Back-Up Bidder,
               as the case may be, without the necessity of obtaining any further order of the
               Bankruptcy Court.

X.     Failure to Consummate Purchase

        Following the close of the Auction, if the Successful Bidder fails to consummate the Sale,
and such failure is the result of a breach by the Successful Bidder of its obligations under its
Qualified Bidder Purchase Agreement, the Successful Bidder’s Good Faith Deposit shall be
forfeited to the Debtors and the Debtors shall have the right to pursue all of their other rights and
remedies against the Successful Bidder. If the Back-Up Bidder is later designated by the Debtors
to be the Successful Bidder, the foregoing shall be read to apply to the Back-Up Bidder (and its
guarantors, if any) in its capacity as the Successful Bidder.

XI.    Good Faith Deposits

        The Debtors shall return the Good Faith Deposits (with any interest accrued thereon as
specified in the escrow agreement) of all Qualified Bidders, other than the Successful Bidder and
the Back-Up Bidder, within five (5) Business Days following entry by the Bankruptcy Court of
an order authorizing the Sale to the Successful Bidder.

       Subject to Article X, the Good Faith Deposit of the Successful Bidder (with any interest
accrued thereon as specified in the escrow agreement) shall be applied to, and deducted from, the
Successful Bidder’s obligations under the Successful Bid at the closing of the Sale.

        The Good Faith Deposit of the Back-Up Bidder shall be returned to the Back-Up Bidder
(with interest thereon at the rate specified, if any, in the escrow agreement) within five (5)
Business Days following the date its bid is no longer required to be open and irrevocable as set
forth in Article IV(I). If the Back-Up Bidder is subsequently designated by the Debtors as the
Successful Bidder as a result of the failure of the Successful Bidder to close on the Sale within
the time period set forth in Article IV(I), the Back-Up Bidder shall be deemed to be the
Successful Bidder and the Debtors and the Back-Up Bidder shall close the Sale within ten (10)
Business Days of the Back-Up Bidder becoming the Successful Bidder. Subject to Article X, the
Good Faith Deposit of the Back-Up Bidder shall be held in escrow until such closing and applied
(with any interest accrued thereon as specified in the escrow agreement) to its obligations at the
closing of the Sale. The Debtors reserve all of their rights regarding the return of all Good Faith
Deposits, and the failure by the Debtors to timely return any deposit(s) shall not serve as a claim
for breach of any bid(s) or create any default in favor of any bidder(s).
                                                 13
             Case 19-11689-JTD        Doc 16     Filed 07/30/19    Page 57 of 71




    XII.      Reservation of Rights

        The Debtors are authorized to amend and modify these Bidding Procedures, upon
consultation with the Consultation Parties, to impose additional terms and conditions on the
proposed Auction and Sale of the Purchased Assets and assumption of the Assumed Liabilities
(including the assumption and assignment of the Transferred Contracts), to account for any
designation of a Stalking Horse Bidder, or to modify or eliminate any of the terms and conditions
contained herein if, (i) in the Debtors’ reasonable business judgment (upon consultation with the
Committee, if any), such modifications would be in the best interest of the Debtors’ estates and
promote an open and fair sale Auction and Sale process including with respect to any Stalking
Horse Bid and (ii) such modifications and/or additional terms and conditions are not materially
inconsistent with the provisions of the Bidding Procedures Order. Notwithstanding anything
herein to the contrary, the Debtors may consider and accept bids from a single Qualified Bidder
or from multiple Qualified Bidders for less than all or substantially all of the Purchased Assets
upon consultation with the Consultation Parties.


12983985.5




                                               14
Case 19-11689-JTD   Doc 16   Filed 07/30/19   Page 58 of 71




                      EXHIBIT 2

                      Sale Notice
              Case 19-11689-JTD           Doc 16     Filed 07/30/19       Page 59 of 71



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re                                                    Chapter 11

THG Holdings LLC, et al.,                                Case No. 19-11689 (JTD)

                        Debtors.1                        Joint Administration Requested


                    NOTICE OF PROPOSED SALE OF ALL OR
             SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS, FREE
         AND CLEAR OF ALL ENCUMBRANCES, OTHER THAN ASSUMED
    LIABILITIES, AND SCHEDULING FINAL SALE HEARING RELATED THERETO

PLEASE TAKE NOTICE OF THE FOLLOWING:

         On __________, 2019, the above-captioned debtors and debtors in possession (the
“Debtors”) filed a motion (the “Sale Motion)” with the United States Bankruptcy Court for the
District of Delaware (the “Court”) seeking entry of two orders, in stages: (i) first, an order (the
“Bidding Procedures Order”) (a) approving Bidding Procedures for the sale of all or substantially
all of the Debtors’ assets (the “Purchased Assets”), (b) approving procedures for the assumption
and assignment or rejection of designated executory contracts and unexpired leases (collectively,
the “Transferred Contracts”), and the sale and transfer of other designated contracts, (c)
scheduling the Auction and Sale Hearing,2 and (d) approving forms and manner of notice of
respective dates, times, and places in connection therewith, and (e) granting related relief
(collectively, the “Bidding Procedures Relief”), and (ii) second, an order (the “Sale Order”)
(a) authorizing the Sale of the Purchased Assets free and clear of all liens, claims, interests and
other encumbrances (collectively, “Encumbrances”), other than Assumed Liabilities, to the
Successful Bidder submitting the highest or otherwise best bid, (b) authorizing the assumption
and assignment and rejection of the Transferred Contracts, and authorizing the sale and transfer
of other designated contracts, and (c) granting certain related relief.

     I.     Bidding Procedures; Stalking Horse Bidder

        On ___________, 2019, the Bankruptcy Court entered the Bidding Procedures Order [D.I.
__], thereby approving the Bidding Procedures Relief and the Debtors’ ability to designate a

1
 The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows:
THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True
Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a
True Health Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The
Debtors’ mailing address is 3803 Parkwood Blvd, Suite 400, Frisco, Texas 75034.
2
 Capitalized terms used but not defined herein shall have such meanings ascribed to them in the Sale
Motion and the Bidding Procedures, as applicable.
             Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 60 of 71




Stalking Horse Bidder in the Debtors’ business judgment (upon consultation with Consultation
Parties). Upon designating a Stalking Horse Bidder, the Debtors may seek expedited relief from
the Bankruptcy Court to obtain approval of any Bid Protections (as defined in the Bidding
Procedures) for the Stalking Horse Bidder. In order for a Potential Bidder’s bid to be considered
to participate in the Auction, it must comply with the Bidding Procedures, including that its
bid must be delivered, so as to be received on or before 4:00 p.m. (prevailing Eastern Time),
on September 13, 2019 (the “Bid Deadline”), to the Debtor’s investment banker: SSG
Advisors, LLC, Five Tower Bridge, Suite 420 300 Barr Harbor Drive, West Conshohocken, PA
19428       Attn: J. Scott Victor and Teresa Kohl, (Telephone: (610) 940-1094;
email: jsvictor@ssgca.com and tkohl@ssgca.com), with copies provided contemporaneously to
counsel to the Debtors: Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market St., Suite 1600,
Wilmington, Delaware 19801, Attn: Derek C. Abbott and Curtis S. Miller (Telephone: (302)
658-9200; email: dabbott@mnat.com and cmiller@mnat.com); and (ii) counsel to Monroe
Capital Management Advisors, LLC, in its capacity as a prepetition lender and administrative
agent under the Debtors’ debtor-in-possession financing facility, Proskauer Rose LLP, One
International Place, Boston, MA 02110-2600, Attn: Chad Dale (Telephone: (617) 526-9600;
email: CDale@proskauer.com) (collectively, the “Notice Parties”).

        To receive copies of the (i) Sale Motion, all other exhibits to the Sale Motion, and/or a
confidentiality agreement to become a Potential Bidder (as defined below), or (ii) a copy of the
Form Purchase Agreement or Stalking Horse Bidder Purchase Agreement, as applicable, kindly
submit a request in writing (email and facsimile requests are acceptable) to (a) the Debtors’
counsel: Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market St., Suite 1600, Wilmington,
Delaware 19801, Attn: Derek C. Abbott and Curtis S. Miller (Telephone: (302) 658-9200; email:
dabbott@mnat.com and cmiller@mnat.com) and/or (b) the Debtors’ investment banker: SSG
Advisors, LLC, Five Tower Bridge, Suite 420 300 Barr Harbor Drive, West Conshohocken, PA
19428        Attn: J. Scott Victor and Teresa Kohl, (Telephone: (610) 940-1094;
email: jsvictor@ssgca.com and tkohl@ssgca.com). Additionally, the Sale Motion and the
exhibits thereto are available at https://dm.epiq11.com/TrueHealth or those with PACER
accounts may download copies from the Bankruptcy Court’s website at
https://ecf.deb.uscourts.gov/. In order for Potential Bidders to obtain access to the Debtors’
dataroom, each Potential Bidder must first sign and deliver a confidentiality agreement to the
Debtors and provide certain financial data, which must be acceptable to the Debtors. Please refer
to the Bidding Procedures for further information concerning submitting a Qualified Bid to
participate at the Auction.

   II.     Sale Hearing and Closing

        The Sale Hearing is scheduled for no later than September 20, 2019, at __:00 _.m.
(prevailing Eastern Time) at the United States Bankruptcy Court for the District of Delaware,
United States Courthouse, 824 Market Street North, 3rd Floor, Wilmington, DE 19801, before the
Honorable _____________________, United States Bankruptcy Judge. The Sale Hearing is
being held to approve the highest or otherwise best offer received for the Purchased Assets at the
Auction, which, if any, will take place at the offices of Morris, Nichols, Arsht & Tunnell LLP,
1201 N. Market St., Suite 1600, Wilmington, Delaware 19801, on September 17, 2019,
commencing at 10:00 a.m. (prevailing Eastern Time). The Sale Hearing may be adjourned or

                                                2
              Case 19-11689-JTD        Doc 16        Filed 07/30/19   Page 61 of 71




rescheduled with prior notice filed on the docket of the Debtor’s Chapter 11 Cases or without
prior notice by an announcement of the adjourned date at the Sale Hearing. The closing on the
Sale with the Successful Bidder shall occur not later than September 30, 2019.

       THE DEADLINE TO OBJECT TO THE DEBTORS’ REQUEST TO APPROVE
THE SALE OF THE PURCHASED ASSETS FREE AND CLEAR OF ALL
ENCUMBRANCES (OTHER THAN THE ASSUMED LIABILITIES) TO THE
SUCCESSFUL BIDDER (EACH, A “SALE OBJECTION”) IS SEPTEMBER 13, 2019, at
4:00 P.M. (PREVAILING EASTERN TIME) (THE “SALE OBJECTION DEADLINE”).

        Any person or entity wishing to submit a Sale Objection must do so in writing and state
with particularity the grounds for such objections or other statements of position. All Sale
Objections shall be served so as to be actually received by no later than the Sale Objection
Deadline by (i) counsel to the Debtors: Morris, Nichols, Arsht & Tunnell LLP, 1201 N. Market
St., Suite 1600, Wilmington, Delaware 19801, Attn: Derek C. Abbott and Curtis S. Miller
(Telephone: (302) 658-9200; email: dabbott@mnat.com and cmiller@mnat.com); (ii) the Office
of the United States Trustee for the District of Delaware, 844 King Street, Suite 2207,
Wilmington, DE 19801, Attn: Jane M. Leamy Esq. (Telephone: (302) 573-6491 email:
Jane.M.Leamy@usdoj.gov); and (iii) those parties who have filed notices of appearance and/or
requested service of all motions and pleadings in this Chapter 11 Cases prior to the date of
service thereof.

        The failure of any person or entity to file and serve a Sale Objection on or before the Sale
Objection Deadline (i) shall be deemed a consent to the Sale to the Successful Bidder and the
other relief requested in the Sale Motion, and (ii) shall be a bar to the assertion, at the Sale
Hearing or thereafter, to the Sale Motion, the Auction, the sale of the Purchased Assets
(including in any such case, without limitation, the transfer of the Purchased Assets free and
clear of all Encumbrances, other than the Assumed Liabilities); provided, however, any party in
interest may raise an objection at the Sale Hearing solely with respect to the outcome of the
Auction.

   III.    Debtors’ Contracts and Leases

       The Sale Order, if approved, shall authorize the assumption and assignment of the
Transferred Contracts of the Debtors and the rejection by the Debtors of certain other designated
executory contracts and unexpired leases. In accordance with the Bidding Procedures Order,
individual notices setting forth the specific Transferred Contracts to be assumed by the Debtors
and assigned to the Successful Bidder, or sold and transferred to the Successful Bidder, and the
proposed Cure Amounts for such contracts will be given to all counterparties to the Transferred
Contracts. Such counterparties will be given the opportunity to object to the assumption and
assignment, or sale and transfer, of a Transferred Contract and the proposed Cure Amount.




                                                 3
             Case 19-11689-JTD        Doc 16       Filed 07/30/19   Page 62 of 71




        This Notice is subject to the full terms and conditions of the Bidding Procedures and the
Bidding Procedures Order, which shall control in the event of any conflict. The Debtors
encourage all persons to review such documents and all other Sale-related documents in their
entirety and to consult an attorney if they have questions or want advice.

Dated: ________________, 2019
       Wilmington, Delaware
12984332.4




                                               4
Case 19-11689-JTD   Doc 16   Filed 07/30/19    Page 63 of 71



                      EXHIBIT 3

             Assignment and Rejection Notice
              Case 19-11689-JTD           Doc 16     Filed 07/30/19       Page 64 of 71



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re                                                   Chapter 11

THG Holdings LLC, et al.,                               Case No. 19-11689 (JTD)

                        Debtors.1                       Joint Administration Requested


    NOTICE OF PROPOSED (I) ASSUMPTION AND ASSIGNMENT OF DESIGNATED
     EXECUTORY CONTRACTS AND UNEXPIRED LEASES AND (II) REJECTION
      OF DESIGNATED EXECUTORY CONTRACTS AND UNEXPIRED LEASES

PLEASE TAKE NOTICE OF THE FOLLOWING:

         On _________, 2019, the above-captioned debtors and debtors in possession (the
“Debtors”) filed a motion (the “Sale Motion)” with the United States Bankruptcy Court for the
District of Delaware (the “Court”) seeking entry of two orders, in stages: (i) first, an order (the
“Bidding Procedures Order”) (a) approving Bidding Procedures for the sale of all or substantially
all of the Debtors’ assets (the “Purchased Assets”), (b) approving procedures for the assumption
and assignment or rejection of designated executory contracts and unexpired leases (collectively,
the “Transferred Contracts”), and the sale and transfer of other designated contracts, (c)
scheduling the Auction and Sale Hearing,2 and (d) approving forms and manner of notice of
respective dates, times, and places in connection therewith, and (e) granting related relief
(collectively, the “Bidding Procedures Relief”), and (ii) second, an order (the “Sale Order”)
(a) authorizing the Sale of the Purchased Assets free and clear of all liens, claims, interests and
other encumbrances (collectively, “Encumbrances”), other than Assumed Liabilities, to the
Successful Bidder submitting the highest or otherwise best bid, (b) authorizing the assumption
and assignment and rejection of the Transferred Contracts, and authorizing the sale and transfer
of other designated contracts, and (c) granting certain related relief. On ___________, 2019, the
Bankruptcy Court entered the Bidding Procedures Order [D.I. __], thereby approving the Bidding
Procedures Relief.

     YOU ARE RECEIVING THIS NOTICE BECAUSE YOU ARE A PARTY TO
ONE OR MORE OF THE CONTRACTS OR LEASES REFERRED TO HEREIN.



1
 The Debtors in these cases, along with the last four digits of each Debtors’ federal EIN, are as follows:
THG Holdings LLC (8292); True Health Group LLC (9158); True Health Clinical LLC (5272); True
Health Diagnostics LLC (9452); True Health IP LLC (5427); Outreach Management Solutions LLC d/b/a
True Health Outreach (9424); Health Core Financial LLC d/b/a True Health Financial (6614). The
Debtors’ mailing address is 3803 Parkwood Blvd, Suite 400, Frisco, Texas 75034.
2
 Capitalized terms used but not defined herein shall have such meanings ascribed to them in the Bidding
Procedures and Bidding Procedures Order, as applicable.
              Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 65 of 71



                                TRANSFERRED CONTRACTS

        Attached as Exhibit A is a schedule of all executory contracts and unexpired leases
(collectively, the “Transferred Contracts”) the Debtors propose to assume and assign to the
Successful Bidder (which may be a Stalking Horse Bidder, if applicable), listing the
counterparties to such contracts (the “Contract Counterparties”) and the amount, if any, proposed
to be paid to cure any monetary defaults under the Transferred Contracts pursuant to section 365
of the Bankruptcy Code (the “Cure Amounts”). Attached as Exhibit B is a schedule of all
executory contracts and unexpired leases the Debtor proposes to reject. The Successful Bidder
reserves the right to revise these schedules in accordance with its Qualified Bidder Purchase
Agreement and Bidding Procedures at any time prior to the closing on the Purchased Assets.

        To the extent that any Transferred Contract is determined by an order of the Bankruptcy
Court, or as between the Debtors and the applicable Contract Counterparty, not to be an
executory contract under and for purposes of section 365 of the Bankruptcy Code, the Debtors
shall instead sell, assign and transfer to the Successful Bidder all of the Debtors’ right, title and
interest in, to and under such Transferred Contracts pursuant to section 363 of the Bankruptcy
Code. Prior to any such sale and transfer of a Transferred Contract, the Successful Bidder shall
cure any monetary defaults or pay other amounts due under such Transferred Contract which are
capable of being cured or paid as if such Transferred Contract had been subject to section 365 of
the Bankruptcy Code.

     IF YOU AGREE WITH THE PROPOSED CURE AMOUNTS LISTED IN EXHIBIT A
WITH RESPECT TO YOUR TRANSFERRED CONTRACT(S), YOU ARE NOT REQUIRED
TO TAKE ANY FURTHER ACTION.

     IF YOU DISAGREE WITH THE PROPOSED CURE AMOUNTS LISTED IN
EXHIBIT A WITH RESPECT TO YOUR CONTRACT(S), YOU MAY OBJECT TO THE
PROPOSED CURE AMOUNTS NO LATER THAN SEPTEMBER 13, 2019, AT 4:00 P.M.
(PREVAILING EASTERN TIME).

        Objections to the assumption and assignment of any of the Transferred Contracts
(including the Cure Amounts listed on Exhibit A) (an “Assignment Objection”) must: (i) be
made in writing and filed on the docket for the Case no later than September 13, 2019, at 4:00
p.m. (prevailing Eastern Time) (the “Assignment Objection Deadline”); (ii) state the basis of
such objection with specificity, including, without limitation, the Cure Amount alleged to be due
by such Contract Counterparty, and include complete contact information for such Contract
Counterparty (including address, telephone number and email address); (iii) comply with the
Bankruptcy Code, the Bankruptcy Rules and the Local Rules and (iv) be served on the following,
so as to be actually received by them on or before 4:00 p.m. (prevailing Eastern Time) on the
Assignment Objection Deadline:

                      Counsel to the Debtors: Morris, Nichols, Arsht & Tunnell LLP, 1201 N.
                       Market St., Suite 1600, Wilmington, Delaware 19801, Attn: Derek C.
                       Abbott and Curtis S. Miller (Telephone: (302) 658-9200; email:
                       dabbott@mnat.com and cmiller@mnat.com);

                                                 2
             Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 66 of 71



                     The Office of the United States Trustee for the District of Delaware, 844
                      King Street, Suite 2207, Wilmington, DE 19801, Jane M. Leamy Esq.
                      (Telephone: (302) 573-6491 email: Jane.M.Leamy@usdoj.gov);

                     Counsel to Monroe Capital Management Advisors, LLC, in its capacity as
                      a prepetition lender and administrative agent under the Debtors’ debtor-in-
                      possession financing facility, Proskauer Rose LLP, One International
                      Place, Boston, MA 02110-2600, Attn: Chad Dale (Telephone: (617) 526-
                      9600; email: CDale@proskauer.com);

                     Counsel to each Qualified Bidder (contact information should be obtained
                      from the Debtors’ counsel by contacting Daniel B. Butz and Matthew O.
                      Talmo, at dbutz@mnat.com and mtalmo@mnat.com).

        If you file an Assignment Objection satisfying the requirements herein, the Debtors and
the Successful Bidder or Stalking Horse Bidder, as applicable, will confer with you in good faith
to attempt to resolve any such Assignment Objection without Bankruptcy Court intervention. If
the applicable parties determine that the Assignment Objection cannot be resolved without
judicial intervention in a timely manner, the Bankruptcy Court shall resolve such Assignment
Objection at a hearing to be held (i) on September 20, 2019, or (ii) such other date designated by
the Bankruptcy Court.

        If the Successful Bidder or Back-Up Bidder, in accordance with the Bidding Procedures,
identifies additional executory contracts or unexpired leases that it wishes to add to the
Transferred Contracts and Cure Schedule (each an “Additional Contract”) (or wishes to remove a
Transferred Contract from the Transferred Contracts and Cure Schedule), the Debtors shall,
within two (2) calendar days of the Successful Bidder or Back-Up Bidder making such a
determination, send a supplemental Assignment and Rejection Notice to the applicable Contract
Counterparties to such executory contracts or unexpired leases added or removed from the
Transferred Contracts and Cure Schedule. To the extent an executory contract or unexpired lease
is not assumed and assigned to the Successful Bidder, the Debtors will, in their sole discretion,
either reject such an unassigned executory contract or unexpired lease to the extent permitted by
law. In no event will the Successful Bidder be responsible for any unassigned executory
contracts or unexpired leases.

        Objections from any Contract Counterparty to an Additional Contract (an “Additional
Assignment Objection”) must: (i) be made in writing and filed on the docket for the Chapter 11
Cases no later than ten (10) calendar days after the Debtors have sent notice to such Contract
Counterparty of its intention to assume and assign, assign, or reject such Additional Contract (as
applicable, the “Additional Assignment Objection Deadline”), (ii) state the basis of such
objection with specificity, including, without limitation, the Cure Amount alleged by such
Contract Counterparty, and include contact information for such Contract Counterparty,
(iii) comply with the Bankruptcy Code, the Bankruptcy Rules and the Local Bankruptcy Rules,
and (iv) be served upon counsel to (a) the Debtors and the United States Trustee, and (b) the
Successful Bidder, and the Back-Up Bidder (addresses for the foregoing may be obtained from


                                                3
              Case 19-11689-JTD         Doc 16       Filed 07/30/19   Page 67 of 71



counsel to the Debtors), so as to be actually received by them on or before 4:00 p.m. (prevailing
Eastern Time) on the Additional Assignment Objection Deadline.

        If a timely objection is filed, and cannot be resolved consensually, the Bankruptcy Court
shall resolve such objection at a hearing to be held (i) on or before five (5) calendar days from the
timely filing of the Additional Assignment Objection or (ii) such other date designated by the
Bankruptcy Court. Unless the Bankruptcy Court orders otherwise, contemporaneously with the
resolution of any such objection, the Additional Contract underlying such objection shall be
deemed to have been assumed and assigned, or assigned, as the case may be, to the Successful
Bidder or the Back-Up Bidder, as the case may be, without the necessity of obtaining any further
order of the Bankruptcy Court.

     IF YOU FAIL TO TIMELY FILE AND PROPERLY SERVE AN ASSIGNMENT
OBJECTION AS PROVIDED HEREIN, INCLUDING, WITHOUT LIMITATION, AN
OBJECTION TO A CURE AMOUNT (I) YOU WILL BE DEEMED TO HAVE
FOREVER WAIVED AND RELEASED ANY RIGHT TO ASSERT AN ASSIGNMENT
OBJECTION OR ADDITIONAL ASSIGNMENT OBJECTION, AS APPLICABLE, AND
TO HAVE OTHERWISE CONSENTED TO THE ASSUMPTION AND ASSIGNMENT,
OR SALE AND TRANSFER, OF THE DEBTOR’S RIGHT, TITLE AND INTEREST IN,
TO AND UNDER, SUCH TRANSFERRED CONTRACT ON THE TERMS SET FORTH
IN THIS ASSIGNMENT NOTICE AND THE FORM PURCHASE AGREEMENT TO BE
ENTERED INTO WITH THE SUCCESSFUL BIDDER (II) YOU WILL HAVE
CONSENTED TO THE ASSUMPTION AND ASSIGNMENT OF, OR SALE AND
TRANSFER OF THE DEBTORS’ RIGHT, TITLE AND INTEREST IN, TO AND
UNDER, THEIR TRANSFERRED CONTRACT, AS THE CASE MAY BE, WITHOUT
THE NECESSITY OF OBTAINING ANY FURTHER ORDER OF THE BANKRUPTCY
COURT AND (III) YOU WILL BE BARRED AND ESTOPPED FOREVER FROM
ASSERTING OR CLAIMING AGAINST THE DEBTORS, THE SUCCESSFUL BIDDER
OR THE BACK-UP BIDDER THAT ANY ADDITIONAL CURE AMOUNTS ARE DUE
OR DEFAULTS EXIST, OR CONDITIONS TO ASSUMPTION AND ASSIGNMENT, OR
SALE AND TRANSFER, MUST BE SATISFIED, UNDER SUCH TRANSFERRED
CONTRACT.

        The Debtors’ assumption and assignment, or sale and transfer, of a Transferred Contract
is subject to approval by the Bankruptcy Court, and consummation of the closing of the Sale. If
there is no closing, the Transferred Contracts shall be deemed neither assumed nor assigned, and
shall in all respects be subject to subsequent assumption or rejection by the Debtors.

      The inclusion of any document on the list of Transferred Contracts shall not constitute or
be deemed to be a determination or admission by the Debtors or the Successful Bidder that such
document is, in fact, an executory contract or unexpired lease within the meaning of the
Bankruptcy Code, and all rights with respect thereto are expressly reserved.

       Any Assignment Objection shall not constitute an objection to any of the other relief
requested in the Sale Motion to be approved by the Sale Order (e.g., the sale of the Purchased
Assets by the Debtors to the Successful Bidder free and clear of all Encumbrances other than

                                                 4
              Case 19-11689-JTD        Doc 16        Filed 07/30/19   Page 68 of 71



Assumed Liabilities). Parties wishing to object to the other relief requested in the Sale Motion
(excluding the Bidding Procedures) must timely file and serve a separate objection, stating with
particularity such party’s grounds for objection, in accordance with the objection procedures
approved and set forth in the Bidding Procedures Order.

        The dates set forth in this notice are subject to change, and further notice of such changes
may not be provided except through announcements in open court and/or the filing of notices
and/or amended agendas and/or in accordance with the Bidding Procedures Order. Parties in
interest are encouraged to monitor the electronic court docket.

       This Notice is subject to the full terms and conditions of the Bidding Procedures and
Bidding Procedures Order, which shall control in the event of any conflict. The Debtors
encourage parties in interest to review such documents in their entirety and consult an attorney if
they have questions or want advice.

Dated: _______________, 2019
       Wilmington, Delaware
12984352.3




                                                 5
Case 19-11689-JTD    Doc 16    Filed 07/30/19    Page 69 of 71



                        Exhibit A
             (Assignment and Rejection Notice)

                    Transferred Contracts
                               Case 19-11689-JTD   Doc 16   Filed 07/30/19   Page 70 of 71



No. Contract/Lease Party   Contract Counterparty   Contract/Lease Title            Date of Entry   Cure Amount
1   [X]                    [X]                     [X]                             [X]             $[X]
Case 19-11689-JTD    Doc 16    Filed 07/30/19     Page 71 of 71




                         Exhibit B
              (Assignment and Rejection Notice)

      Rejected Executory Contracts and Unexpired Leases
